

BANK RATE MODE COVENANTS AGREEMENT
 
among
 
AGL RESOURCES INC.,
as Guarantor,
 
PIVOTAL UTILITY HOLDINGS, INC.,
as Company,
 
The Several Purchasers
from Time to Time Parties Hereto,
 
and




SUNTRUST BANK
as Administrative Agent,
 
 
Dated as of February 26, 2013
 



 
 

--------------------------------------------------------------------------------

 

 
Table of Contents

 
ARTICLE I
DEFINITIONS
1
     
1.01.
Certain Defined Terms
1
1.02.
Computation of Time Periods
12
1.03.
Construction
12
1.04.
Incorporation of Certain Definitions by Reference
12
1.05.
Accounting Terms and Determinations
12
1.06.
Relation to Other Documents; Acknowledgment of Different Provisions of Related
Documents; Incorporation by Reference
13
     
ARTICLE II
PURCHASE OF BONDS AND FEES
13
     
2.01.
Purchase of Bonds
13
2.02.
Fees
14
     
ARTICLE III
COMPANY PAYMENT OBLIGATIONS AND GUARANTY
14
     
3.01.
Payment Obligations
14
3.02.
Default Interest
16
3.03.
Guarantee
16
     
ARTICLE IV
CONDITIONS PRECEDENT TO PURCHASE OF BONDS
19
     
4.01.
Documentary Conditions Precedent to Purchase of Bonds
19
4.02.
Other Matters
21
4.03.
Payment of Fees and Expenses
21
     
ARTICLE V
REPRESENTATIONS AND WARRANTIES
21
     
5.01.
Financial Condition
21
5.02.
No Change
22
5.03.
Existence; Compliance with Law
22
5.04.
Power; Authorization; Enforceable Obligations
22
5.05.
No Legal Bar
22
5.06.
Litigation
22
5.07.
No Default
23
5.08.
Ownership of Property; Liens
23
5.09.
Intellectual Property
23
5.10.
Taxes
23
5.11.
Federal Regulations
23
5.12.
ERISA
24
5.13.
Investment Company Act; Other Regulations
24
5.14.
Subsidiaries
24
5.15.
Use of Proceeds
24
5.16.
Environmental Matters
25

 
 
 

--------------------------------------------------------------------------------

 
5.17.
Full Disclosure
25
5.18.
Solvency
26
5.19.
Status of Loans and Guarantee
26
5.20.
OFAC
26
5.21.
PATRIOT Act
26
     
ARTICLE VI
AFFIRMATIVE COVENANTS
27
     
6.01.
Financial Statements
27
6.02.
Certificates; Other Information
27
6.03.
Payment of Taxes
28
6.04.
Maintenance of Existence; Compliance
28
6.05.
Maintenance of Property; Insurance
28
6.06.
Inspection of Property; Books and Records; Discussions
28
6.07.
Notices
29
6.08.
Environmental Laws
30
6.09.
Maintenance of Ownership
30
6.10.
OFAC, PATRIOT Act Compliance
30
     
ARTICLE VII
NEGATIVE COVENANTS
30
     
7.01.
Financial Condition Covenant
30
7.02.
Liens
31
7.03.
Fundamental Changes
32
7.04.
Disposition of Property
33
7.05.
Restricted Payments
33
7.06.
Intentionally Omitted
33
7.07.
Investments
33
7.08.
Negative Pledge Clauses
34
7.09.
Clauses Restricting Subsidiary Distributions
35
7.10.
Lines of Business and Hedge Activities
35
     
ARTICLE VIII
EVENTS OF DEFAULT; REMEDIES
36
     
8.01.
Events of Default
36
8.02.
Consequences of an Event of Default
38
8.03.
Rights and Remedies Cumulative; Non Waiver; etc
38
8.04.
Application of Funds
39
     
ARTICLE IX
THE ADMINISTRATIVE AGENT
39
     
9.01.
Appointment, Powers and Immunities
39
9.02.
Reliance by Administrative Agent
40
9.03.
Defaults
41
9.04.
Rights as a Purchaser
41
9.05.
Reimbursement
41
9.06.
Non Reliance on Administrative Agent and Other Purchasers
41
9.07.
Failure to Act
42

 
 
ii 

--------------------------------------------------------------------------------

 
9.08.
Resignation of Administrative Agent
42
9.09.
No Other Duties, Etc
43
9.10.
Administrative Agent May File Proofs of Claim
43
     
ARTICLE X
INDEMNIFICATION
43
     
10.01.
Payment of Expenses; Indemnity; Damage Waiver
43
     
ARTICLE XI
MISCELLANEOUS
45
     
11.01.
Patriot Act Notice
45
11.02.
Amendments and Waivers; Enforcement
45
11.03.
Setoff; Sharing of Payments by Purchasers
46
11.04.
No Implied Waiver; Cumulative Remedies
47
11.05.
Notices
47
11.06.
No Third Party Rights
47
11.07.
Severability
47
11.08.
GOVERNING LAW
47
11.09.
Submission To Jurisdiction; Waivers
48
11.10.
WAIVER OF JURY TRIAL
48
11.11.
Prior Understandings
48
11.12.
Counterparts
48
11.13.
Assignability
49
11.14.
Headings
49
11.15.
Electronic Signatures
49
11.16.
Termination
49
11.17.
Confidentiality
49


 
iii 

--------------------------------------------------------------------------------

 



BANK RATE MODE COVENANTS AGREEMENT
 
 
This Bank Rate Mode Covenants Agreement, dated as of February 26, 2013 (this
“Agreement”), by and among PIVOTAL UTILITY HOLDINGS, INC., a New Jersey
corporation (the “Company”), AGL RESOURCES INC., a Georgia corporation
(“Holdings”), the several financial institutions from time to time party to this
Agreement, as purchasers (the “Purchasers”), and SUNTRUST BANK, a Georgia
banking corporation, as administrative agent for the Purchasers as provided
herein (the “Administrative Agent”), with SunTrust Robinson Humphrey, Inc., as
Lead Arranger and Placement Agent (the “Arranger”).
 
RECITALS
 
The tax exempt bonds described on Exhibit A attached hereto (the “Bonds”) have
been issued to provide for the refunding of outstanding bonds previously issued
to finance certain facilities of the Company.  Each Purchaser has agreed to
purchase the Bonds, on the condition that the Company and Holdings enter into
this Agreement.
 
Now, therefore, to induce the Purchasers to purchase the Bonds, and for other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Company, Holdings,
the Administrative Agent and the Purchasers hereby agree as follows:
                                            
ARTICLE I
             
      DEFINITIONS        

 
1.01. Certain Defined Terms.  In addition to the terms defined in the recitals
and elsewhere in this Agreement and the Indentures (as defined below), the
following terms shall have the following meanings:
 
“2013 NJEDA Bond Purchase Agreement” means the Bond Purchase Agreement, dated as
of March 25, 2013, among the Purchasers, the Company and the New Jersey Economic
Development Authority.
 
“2013 NJEDA Bonds” means the $40,000,000 New Jersey Economic Authority Gas
Facilities Refunding Revenue Bonds (Pivotal Utilities Holdings, Inc. Project),
Series 2013.
 
“Administrative Agent” means SunTrust Bank, in its capacity as administrative
agent hereunder, and any successor in such capacity pursuant to Section 9.08
hereof.
 
“Affiliate” means as to any Person, any other Person that directly or indirectly
is in Control of, is Controlled by, or is under common Control with, such
Person.  For purposes of this definition, “Control” means the possession, direct
or indirect, of the power to direct or to cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.  Notwithstanding the foregoing, neither the
Administrative Agent nor any Purchaser shall be deemed an “Affiliate” of any
Group Member.
 
 
 

--------------------------------------------------------------------------------

 
“AGL Capital” means AGL Capital Corporation, a Nevada corporation.
 
“AGL Capital Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of November 10, 2011 by and among AGL Capital, Holdings, the
financial institutions from time to time party thereto as “Lenders”, Wells Fargo
Bank, National Association, as Administrative Agent, and the other parties
thereto.
 
“Assets” means with respect to any Person, all or any part of its business,
property and assets wherever situated.
 
“Beneficial Owner” has the meaning set forth in each Indenture.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Bond Documents” means the Bonds, the Indentures and the Loan Agreements.
 
“Bondholder” has the meaning set forth in each Indenture; provided that in the
event that any Bonds are subject to a Book-Entry System, the term “Bondholder”
shall include the Beneficial Owner of any such Bond.
 
“Bond Service Charges” means, as set forth in each Indenture, for any period of
time, the principal of and interest on the applicable Bonds for that period or
payable at that time whether due on an Interest Payment Date (as defined in each
Indenture), at maturity, upon redemption, or upon acceleration.
 
“Brevard Bonds” means the Bonds issued by Brevard County.
 
“Business” is defined in Section 5.16(b).
 
“Business Day” means a day which is not (a) a Saturday, Sunday or legal holiday
on which banking institutions in Atlanta, Georgia, or in the state where the
principal corporate trust office of the Trustee is located, are by authorized
law to close, (b) a day on which the New York Stock Exchange or the Federal
Reserve Bank is closed or (c) a day on which the principal office of the
Administrative Agent is closed.
 
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation (including,
but not limited to, mandatorily convertible securities, trust preferred
securities, hybrid equity securities and preferred stock), any and all
equivalent ownership interests in a partnership, limited liability company or
other Person (other than a corporation), and any and all warrants, rights or
options to purchase any of the foregoing.
 
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Purchaser or by any commercial bank organized under
the laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Purchaser or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A2 by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Purchaser or any commercial bank satisfying the requirements of clause (b) of
this definition; or (g) shares of money market mutual or similar funds which
invest exclusively in assets satisfying the requirements of clauses (a) through
(f) of this definition.
 
 
2

--------------------------------------------------------------------------------

 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued; and provided further
that, as to any Purchaser seeking reimbursement or compensation hereunder with
respect to either of clause (x) or (y) immediately above, such Purchaser shall
only be so reimbursed or compensated to the extent that such Purchaser is then
generally seeking reimbursement or compensation in respect of credit
transactions entered into on or after the date hereof similar to the
transactions contemplated hereby from borrowers similarly situated to the
Company to the extent such Act, or any such request, rule, guideline or
directive, as the case may be, is applicable thereto.
 
“Closing Date” means March 25, 2013, with respect to the NJEDA Bonds and
February 26, 2013 with respect to the Brevard Bonds.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time and
any successor statute thereto.
 
“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with AGL Capital within the meaning of Section 4001 of
ERISA or is part of a group that includes AGL Capital and that is treated as a
single employer under Section 414 of the Code.
 
 
3

--------------------------------------------------------------------------------

 
“Company” has the meaning given that term in the preamble hereto.
 
“Company Purchase Date” means September 25, 2018, with respect to the NJEDA
Bonds and August 26, 2018 with respect to the Brevard Bonds.
 
“Compliance Certificate” means a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit B.
 
“Consolidated Net Worth” means as of any date, the shareholders’ equity or net
worth of Holdings and the other Group Members (including, but not limited to,
the value of all Capital Stock, noncontrolling interests, accumulated other
comprehensive income or loss component of shareholders’ equity (“AOCI”) and
other equity accounts; but excluding AOCI items recorded in accordance with GAAP
and related to any non-cash pension, other post-retirement benefits liability
adjustments and accounting adjustments for hedges designated as cash flow
hedges, which have not yet settled and for which Holdings and other Group
Members have not funded required margin account cash collateral amounts), on a
consolidated basis, as determined in accordance with GAAP except as otherwise
noted above.
 
“Consolidated Total Debt” means at any date, the aggregate principal amount of
all Indebtedness of Holdings and the other Group Members at such date (excluding
Indebtedness of the type described in clause (k) of the definition of the term
Indebtedness), determined on a consolidated basis in accordance with GAAP.
 
“Continuing Directors” means the directors of Holdings on November 10, 2011, and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of Holdings is recommended by at least a
majority of the then Continuing Directors.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
 
“Default” means any of the events specified in Section 8.01, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Default Rate” means, for any day, a rate of interest per annum equal to (a)  in
the case of the principal amount of any Bond, the sum of the interest rate then
payable on such Bond plus 2.00% and (b) in the case of any other Obligation, the
sum of the Base Rate in effect on such day plus 1.00%.
 
“Determination of Taxability” with respect to a Series of Bonds, has the meaning
set forth in the Indenture for such Series of Bonds.
 
 
4

--------------------------------------------------------------------------------

 
“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Dollars” and “$” means dollars in lawful currency of the United States.
 
“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“Event of Default” means any of the events specified in Section 8.01, provided
that any requirement for the giving of notice, the lapse of time, or both has
been satisfied.
 
“Fee Letter” means the fee letter agreement among Holdings, the Company and the
Arranger, dated November 15, 2012.
 
“GAAP” means those accounting principles, standards and practices generally
accepted in the United States as in effect from time to time, subject to Section
1.05.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
 
“Group Members” means the collective reference to Holdings, AGL Capital and
their respective Subsidiaries, including the Company.
 
“Guarantee” means the guarantee of the Obligations provided by Holdings pursuant
to Section 3.03 of this Agreement.
 
“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by AGL
Capital in good faith.
 
 
5

--------------------------------------------------------------------------------

 
“Hedge Agreements” means all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies, and all commodity price protection agreements, or any other
hedging arrangements.
 
“Holdings” has the meaning given that term in the preamble hereto.
 
“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by Holdings
or the Company, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by
Holdings or AGL Capital or any Subsidiaries, (ii) that have been formed for the
purpose of issuing such securities or deferrable interest subordinated debt, and
(iii) substantially all the assets of which consist of (A) subordinated debt of
Holdings or AGL Capital or any Subsidiary, and (B) payments made from time to
time on the subordinated debt.
 
“ICC Permitted Investment” means any investment permitted by subsection (a) of
Section 340.50 of the rules of the Illinois Commerce Commission.
 
“Indebtedness” of any Person at any date, without duplication, means (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person’s business that are not
more than 90 days past due unless being contested in good faith and for which
any reserves required by GAAP have been provided), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments, (d)
all indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all capital lease (within the meaning of GAAP) obligations of such Person, (f)
all Securitization Facility Attributed Debt, (g) all obligations of such Person,
contingent or otherwise, as an account party or applicant under or in respect of
acceptances, letters of credit, surety bonds or similar arrangements, (h) the
liquidation value of all mandatorily redeemable preferred Capital Stock of such
Person, (i) all Guarantee Obligations of such Person in respect of obligations
of the kind referred to in clauses (a) through (h) above, (j) all obligations of
the kind referred to in clauses (a) through (i) above secured by (or for which
the holder of such obligation has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation, (k) all obligations of such Person in
respect of Hedge Agreements and (l) without duplication of any of the foregoing
categories, all Off-Balance Sheet Liabilities.  The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor under applicable law, contract or otherwise as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.  Notwithstanding the foregoing, obligations of any Person
with respect to Park and Loan Transactions shall not be considered Indebtedness.
 
 
6

--------------------------------------------------------------------------------

 
“Indenture” means with respect to each Series of Bonds, the indenture of trust
between the applicable Issuer and the applicable Trustee pursuant to which such
Bonds are issued and secured.
 
“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
“Initial Bank Rate Period” has the meaning given that term in each Indenture.
 
“Investments” is defined in Section 7.07.
 
“Lien” means any mortgage, pledge, lien, hypothecation, security interest or
other charge, encumbrance, or other arrangement in the nature of a security
interest in property to secure the payment or performance of Indebtedness or
other obligations of any Person; provided, however, the term “Lien” shall not
mean any easements, rights-of-way, zoning restrictions, leases, sub-leases,
licenses, sublicenses, other restrictions on the use of property, defects in
title to property or other similar encumbrances.
 
“LIBOR” has the meaning given that term in the Indentures.
 
“Loan” means each loan by the applicable Issuer to the Company of the proceeds
received from the sale of the applicable Series of Bonds.
 
“Loan Agreement” means, with respect to each Loan, the loan agreement between
the applicable Issuer and the Company.
 
“Loan Parties” means the Company and Holdings.
 
 
7

--------------------------------------------------------------------------------

 
“Loan Payment Date” means any date on which any Bond Service Charges are due and
payable on the Bonds.
 
“Loan Payments” means the amounts required to be paid by the Company in
repayment of the applicable Loan pursuant to the applicable Loan Agreement.
 
“Mandatory Tender Date” means September 25, 2018, with respect to the NJEDA
Bonds and August 26, 2018 with respect to the Brevard Bonds, being each date on
which such applicable Bonds are subject to mandatory tender for purchase on the
Company Purchase Date pursuant to Section 4.01 of each Indenture.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
property, operations or financial condition of Holdings and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
of the other Related Documents or the rights or remedies of the Administrative
Agent or the Purchasers hereunder or thereunder.
 
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
 
“Material Subsidiaries” means, collectively, Atlanta Gas Light Company, the
Company, Virginia Natural Gas, Inc. and Northern Illinois Gas Company.
 
“Merger Agreement” means the Agreement and Plan of Merger, dated as of
December 6, 2010, among Holdings, Apollo Acquisition Corp., an Illinois
corporation, Ottawa Acquisition LLC, an Illinois limited liability company and
Nicor.
 
“Moody’s” means Moody’s Investor Service, Inc.
 
“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to AGL Capital’s senior unsecured long-term debt securities
without third-party credit enhancement (or, if there is no such rating available
from either Moody’s or S&P, AGL Capital’s issuer rating issued by Moody’s then
in effect for AGL Capital).
 
“Nicor” means Nicor Inc., an Illinois corporation.
 
“Nicor Merger” means the merger of a wholly-owned Subsidiary of Holdings with
and into Nicor and the immediately subsequent merger of the surviving
corporation thereof into another wholly-owned Subsidiary of Holdings in
accordance with the Merger Agreement.
 
“NJEDA Bonds” means the Bonds issued by the New Jersey Economic Development
Authority.
 
“Obligations” means all amounts payable and all other obligations to be
performed by the Company arising under the Related Documents, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest thereon as provided herein or therein.
 
 
8

--------------------------------------------------------------------------------

 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Off-Balance Sheet Liabilities” means as to any Person (i) any due and owing
repurchase obligation or liability of such Person with respect to notes or
accounts receivable sold by such Person, (ii) any liability of such Person under
any sale and leaseback transactions that do not create a liability on the
balance sheet of such Person, (iii) any liability of such Person under any
so-called “synthetic” lease transaction and (iv) any obligation under any other
transaction which is the functional equivalent of, or takes the place of, a
borrowing but which does not constitute a liability on the balance sheet of such
Person.
 
“Park and Loan Transactions” means any tariff transaction offered by pipelines
or other storage facilities, where the pipelines or other storage facilities
allow the customers to park gas on or borrow gas from the pipelines or other
storage facilities in one period and reclaim gas from or repay gas to the
pipelines or other storage facilities in a subsequent period.
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Title III of Pub. L. 107-56 (signed into law October 26, 2001).
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
 
“Permitted Acquisitions” is defined in Section 7.07(e).
 
“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a governmental or political subdivision or an agency or instrumentality thereof.
 
“Plan” means, at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which AGL Capital or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Properties” is defined in Section 5.16(a).
 
“Pro Rata Percentage” means, with respect to each Purchaser, the percentage
(carried out to the fourth decimal place) of the aggregate outstanding principal
amount of Bonds of which such Purchaser is the Bondholder.  The initial Pro Rata
Percentage of each Purchaser is set forth opposite such Purchaser’s name on
Schedule 2.01.
 
“Purchasers” has the meaning given that term in the preamble hereto.
 
“Regulation U” means Regulation U of the Board.
 
“Related Documents” means, collectively, this Agreement, the Fee Letter, the
2013 NJEDA Bond Purchase Agreement and the Bond Documents.
 
 
9

--------------------------------------------------------------------------------

 
“Reorganization” means with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under Sections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.
 
“Required Purchasers” means, as of any date of determination, at least two
Purchasers owning, in the aggregate, more than 50% of the aggregate principal
amount of the Bonds outstanding at the time of determination.
 
“Requirement of Law” means as to any Person, the articles or certificate of
incorporation or organization, by laws, partnership agreement, limited liability
company agreement, operating agreement, management agreement, or other
organizational or governing documents of such Person, and any constitution,
decree, judgment, legislation, order, ordinance, regulation, rule, statute or
treaty, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or controller of Holdings or the Company, as the
case may be, but in any event, with respect to financial matters, the chief
financial officer or treasurer of Holdings.
 
“Restricted Payments” is as defined in Section 7.05.
 
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/-offices/enforcement/ofac/programs, or as otherwise
published from time to time.
 
“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/-offices/enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
 
“SEC” means the Securities and Exchange Commission and any analogous
Governmental Authority.
 
“Securitization Facility Attributed Debt” means, at any time, the aggregate net
outstanding amount theretofore paid to any of the Group Members (without
duplication) in respect of securitization assets (whether accounts receivable,
general intangibles, instruments, documents, chattel paper or other similar
assets) sold or transferred in connection with any securitization financing
program established by any of the Group Members in respect of such
securitization assets (it being the intent of the parties that such
Securitization Facility Attributed Debt at any time outstanding approximate as
closely as possible the principal amount of Indebtedness that would be
outstanding at such time under such financing program if the same were
structured as a secured lending arrangement rather than a sale or securitization
arrangement).
 
 
10

--------------------------------------------------------------------------------

 
“Series” refers to the Bonds issued pursuant to a given Indenture.
 
“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan.
 
“S&P” means Standard & Poor’s Rating Service, a division of the McGraw Hill
Companies, Inc.
 
“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to AGL Capital’s senior unsecured long-term debt securities without
third-party credit enhancement (or, if there is no such rating available from
either S&P or Moody’s, AGL Capital’s corporate family rating issued by S&P then
in effect for AGL Capital).
 
“Solvent” means when used with respect to any Person, that, as of any date of
determination, (a) the sum of the value of the assets of such Person (based on
either fair value or present fair saleable value, as applicable) will, as of
such date, exceed the sum of the liabilities of such Person as of such date, (b)
such Person will be able to pay its debts as they mature and (c) such Person has
sufficient capital to conduct its business.  For purposes of this definition,
(i) “debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal
equitable, secured or unsecured or (y) right to an equitable remedy for breach
of performance if such breach gives rise to a right to payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured or unmatured, disputed, undisputed, secured or unsecured.
 
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of either or both of AGL Capital and
Holdings.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Total Capitalization” means, at any date, the sum of Consolidated Net Worth and
Consolidated Total Debt of the Group Members at such date, determined on a
consolidated basis in accordance with GAAP.
 
“Trustee” means, with respect to a Series of Bonds, the trustee under the
Indenture for such Series of Bonds.
 
 
11

--------------------------------------------------------------------------------

 
“Wholly Owned Subsidiary” means, as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
1.02. Computation of Time Periods.  In this Agreement, in the computation of a
period of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding.”
 
1.03. Construction.  Unless the context of this Agreement otherwise clearly
requires, references to the plural include the singular, to the singular include
the plural and to the part include the whole.  As used herein and in the other
Related Documents, and any certificate or other document made or delivered
pursuant hereto or thereto (a) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (b) the word
“incur” shall be construed to mean incur, create, issue, assume, become liable
in respect of or suffer to exist (and the words “incurred” and “incurrence”
shall have correlative meanings), (c) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights, (d)
references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time and (e) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time.  The Section headings contained in this Agreement and the
table of contents preceding this Agreement are for reference purposes only and
shall not control or affect the construction of this Agreement or the
interpretation thereof in any respect.  Section, subsection and exhibit
references are to this Agreement unless otherwise specified.
 
1.04. Incorporation of Certain Definitions by Reference.  Any capitalized term
used herein and not otherwise defined herein shall have the meaning provided
therefor in the Indentures or in the AGL Capital Credit Agreement, as
applicable.
 
1.05. Accounting Terms and Determinations.  As used herein and in the other
Related Documents, and any certificate or other document made or delivered
pursuant hereto or thereto, accounting terms relating to any Group Member not
defined in Section 1.01 and accounting terms partly defined in Section 1.01, to
the extent not defined, shall have the respective meanings given to them under
GAAP; provided, however, that in the event that any “Accounting Change” (as
defined below) shall occur and such change would otherwise result in a change in
the method of calculation of financial covenants, standards or terms in this
Agreement, then if the Company or the Required Purchasers shall so request, (a)
the Administrative Agent, the Required Purchasers and the Company shall
negotiate adjustments to the terms hereof to reflect such Accounting Change in
good faith and (b) until the Company, the Administrative Agent and the Required
Purchasers mutually agree to such adjustments hereto, all financial covenants
(including those contained in Section 7.01), standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred and provided, further, all financial statements
delivered hereunder shall be prepared, and all financial covenants contained
herein shall be calculated, without giving effect to any election under the
Statement of Financial Accounting Standards No. 159 (ASC 825) (or any similar
accounting principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof.  “Accounting Changes” refers to changes
in accounting principles required or permitted by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standards Board
of the American Institute of Certified Public Accountants or, if applicable, the
SEC and shall include the adoption or implementation of International Financial
Reporting Standards or changes in lease accounting.
 
 
12

--------------------------------------------------------------------------------

 
1.06. Relation to Other Documents; Acknowledgment of Different Provisions of
Related Documents; Incorporation by Reference.
 
(a) Nothing in this Agreement shall be deemed to amend, or relieve the Company
or the Issuer of its obligations under, any Related Document to which it is a
party.
 
(b) Except as provided in subsection (c) of this Section 1.06, all references to
other documents shall be deemed to include all amendments, modifications and
supplements thereto to the extent such amendment, modification or supplement is
made in accordance with the provisions of such document and this Agreement.
 
(c) All provisions of this Agreement making reference to specific Sections of
any Related Document shall be deemed to incorporate such Sections into this
Agreement by reference as though specifically set forth herein (with such
changes and modifications as may be herein provided) and shall continue in full
force and effect with respect to this Agreement notwithstanding payment of all
amounts due under or secured by the Related Documents, the termination or
defeasance thereof or any amendment thereto or any waiver given in connection
therewith, so long as this Agreement is in effect and until all Obligations are
paid in full and the Bonds have been repurchased from the Purchasers.  No
amendment, modification, consent, waiver or termination with respect to any of
such Sections shall be effective as to this Agreement until specifically agreed
to by the appropriate parties hereto pursuant to the terms of this Agreement.
 
        ARTICLE II                                
 
PURCHASE OF BONDS AND FEES
 
2.01. Purchase of Bonds.  Each Purchaser severally agrees, subject to
fulfillment prior to the purchase of any 2013 NJEDA Bonds of each of the
conditions precedent set forth in Section 7 of the 2013 NJEDA Bond Purchase
Agreement, and upon the basis of the representations, warranties and covenants
set forth or incorporated therein, to purchase all (but not less than all) of
its 2013 NJEDA Bonds, in the principal amount set forth opposite such
Purchaser’s name on Schedule 2.01 hereto, at the purchase price of 100% of the
principal amount thereof, the total of which represents the aggregate principal
amount of the 2013 NJEDA Bonds.  Each Purchaser severally agrees, subject to
fulfillment prior to the purchase of any other Series of Bonds of each of the
conditions precedent set forth in Article IV hereof, and upon the basis of the
representations, warranties and covenants set forth or incorporated herein, to
purchase all (but not less than all) of its Bonds of the remaining Series of
Bonds, in the principal amounts set forth opposite such Purchaser’s name on
Schedule 2.01 hereto, at the purchase price of 100% of the principal amount
thereof, the total of which represents the aggregate principal amount of the
remaining Series of Bonds.  Each Purchaser shall wire transfer payment of the
purchase price on the applicable Closing Date to the applicable Trustee in
accordance with the funds transfer instructions set forth on the flow of funds
memorandum provided in connection with the closing of the purchase of each
Series of the Bonds.  The Purchasers will hold the Bonds during the Initial Bank
Rate Period subject to the mandatory tender and purchase obligations of the
Company pursuant to the applicable Bond Documents and the assignment provisions
of this Agreement.
 
 
13

--------------------------------------------------------------------------------

 
2.02. Fees.  The Company shall pay any fees and perform any obligations provided
for under the Fee Letter including payment of any fees required to be paid on
the applicable Closing Date.
 
        ARTICLE III                                
 
COMPANY PAYMENT OBLIGATIONS AND GUARANTY
 
3.01. Payment Obligations.
 
(a) Loan Payments and Bond Service Charges.  The Company hereby acknowledges
that as a result of each Issuer’s absolute and irrevocable assignment to the
applicable Trustee, and to its successors in trust, and its and their assigns,
of all of such Issuer’s rights and remedies under the applicable Loan Agreement,
the Company shall (i) make, as Loan Payments to the applicable Trustee for the
account of the applicable Issuer, payments on each Loan Payment Date which
correspond, as to time, and are equal in amount, to the Bond Service Charges
payable on the applicable Series of Bonds, and (ii) pay to the applicable
Trustee for the account of the applicable Issuer the Purchase Price of the Bonds
tendered for purchase pursuant to the terms of the applicable Indenture.
 
(b) Payments Under this Agreement and Fee Letter.  The Company hereby
unconditionally, irrevocably and absolutely agrees to make prompt and full
payment of all payment obligations owed to the Purchasers hereunder and under
the Fee Letter, with interest thereon at the applicable rate or rates provided
herein or therein.
 
(c) Stamp Taxes.  If at any time any Governmental Issuer shall require revenue
or other documentary stamps or any other tax in connection with the execution or
delivery of this Agreement or other Related Documents, then, if the Company
lawfully may pay for such stamps, taxes or fees, the Company shall pay, when due
and payable, for all such stamps, taxes and fees, including interest and
penalties thereon, and the Company agrees to save each Purchaser harmless from
and against any and all liabilities with respect to or resulting from any delay
of Company in paying, or omission of Company to pay, such stamps, taxes and fees
hereunder.
 
 
14

--------------------------------------------------------------------------------

 
(d) Increased Payments.
 
(1) If any Change in Law shall (i) impose, modify or hold applicable any
reserve, special deposit, compulsory loan or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit by, or any other acquisition of funds by, any
office of a Purchaser that is not otherwise included in the determination of
LIBOR or (ii)  impose any other condition on such Purchaser, and the result of
any of the foregoing is to increase the cost to such Purchaser by an amount that
such Purchaser deems to be material, of holding Bonds, or to reduce any amount
received or receivable in respect thereof (whether of principal, interest or any
other amount), then, in any such case, the Company shall promptly pay such
Purchaser upon its demand, any additional amounts necessary to compensate such
Purchaser for such increased cost or reduced amount receivable.  If any
Purchaser becomes entitled to claim any amounts pursuant to this paragraph, it
shall promptly notify the Company in writing (with a copy to the Administrative
Agent) of the event by reason of which it has become so entitled; provided that
the Company shall not be required to compensate a Purchaser pursuant to this
paragraph for any amounts incurred more than three months prior to the date that
such Purchaser notifies the Company of such Purchaser’s intention to claim
compensation therefor; and provided further that, if the circumstances giving
rise to such claim have a retroactive effect, then such period for which the
Company shall be required to compensate the Purchasers shall be extended to
include the period of such retroactive effect.
 
(2) If any Purchaser shall have determined that any Change in Law regarding
capital requirements shall have the effect of reducing the rate of return on
such Purchaser’s capital as a consequence of its obligations hereunder to a
level below that which such Purchaser could have achieved but for such adoption,
change or compliance (taking into consideration such Purchaser’s policies with
respect to capital adequacy) by an amount deemed by such Purchaser to be
material, then from time to time, after submission by such Purchaser to the
Company (with a copy to the Administrative Agent) of a written request therefor,
the Company shall pay to such Purchaser such additional amount or amounts as
will compensate such Purchaser for such reduction; provided that the Company
shall not be required to compensate a Purchaser pursuant to this paragraph for
any amounts incurred more than three months prior to the date that such
Purchaser notifies the Company of such Purchaser’s intention to claim
compensation therefor; and provided further that, if the circumstances giving
rise to such claim have a retroactive effect, then such period for which the
Company shall be required to compensate the Purchasers shall be extended to
include the period of such retroactive effect.
 
(3) Each Purchaser will promptly notify the Company and the Administrative Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Purchaser to compensation pursuant to this Section 3.01(d) and
will designate a different lending office if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the
judgment of such Purchaser, be otherwise disadvantageous to such Purchaser.  A
certificate of any Purchaser claiming compensation under this Section 3.01(d)
and setting forth the additional amount or amounts to be paid to it hereunder
shall be conclusive in the absence of manifest error.  In determining such
amount, such Purchaser may use any reasonable averaging and attribution methods.
 
 
15

--------------------------------------------------------------------------------

 
(4) The Company shall be permitted to replace any Purchaser that requests
reimbursement for amounts owing pursuant to this Section 3.01(d), in each case
with a replacement financial institution; provided that (i) such replacement
does not conflict with any Requirement of Law, (ii) no Event of Default shall
have occurred and be continuing at the time of such replacement, (iii) prior to
any such replacement, such Purchaser shall have taken no action under Section
3.01(d)(3) so as to eliminate the continued need for payment of amounts owing
pursuant to this Section 3.01(d), (iv) the replacement financial institution
shall purchase, at par plus accrued and unpaid interest, all Bonds and other
amounts owing to such replaced Purchaser on or prior to the date of replacement,
(v) until such time as such replacement shall be consummated, the Company shall
pay to the Purchaser being replaced all additional amounts (if any) required
pursuant to this Section 3.01(d) and (vi) any such replacement shall not be
deemed to be a waiver of any rights that the Company, the Administrative Agent
or any other Purchaser shall have against the replaced Purchaser.  If any
circumstances arise which result, or such Purchaser becomes aware of any
circumstances which are expected to result, in the Company having to make such
compensation or indemnification, such Purchaser shall use its commercially
reasonable efforts to notify the Company thereof and, in consultation with the
Company, such Purchaser shall take all steps, if any, it determines are
reasonable and the Company determines are acceptable to mitigate the effect of
those circumstances; provided that no delay or failure by any Purchaser to
provide any such notice shall affect the obligations of the Company hereunder.
 
(5) The Administrative Agent shall only give notice of a determination that
LIBOR does not accurately and fairly reflect the Purchasers’ costs of funds as
contemplated by clause (C) of Section 2.07(i)(a) of the applicable Indenture if
the Required Purchasers have made such determination and directed the
Administrative Agent to give such notice.
 
3.02. Default Interest.  In the event any Obligation due hereunder is not paid
when due, such Obligation shall bear interest at the Default Rate until paid in
full, which shall be payable by the Company to the related Purchasers upon
demand therefor.
 
3.03. Guarantee.
 
(a) Holdings hereby unconditionally, absolutely and irrevocably guarantees to
the Administrative Agent, for the ratable benefit of the Purchasers and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Company from time to time as and when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations.
 
(b) Holdings further agrees (i) to pay any and all reasonable out-of-pocket
expenses (including, without limitation, all fees and disbursements of counsel
actually incurred) which may be paid or incurred by the Administrative Agent and
any Purchaser in enforcing, or obtaining advice of counsel in respect of, any
rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, Holdings under this
Guarantee, (ii) to pay any and all reasonable out-of-pocket expenses (including,
without limitation, all fees and disbursements of counsel actually incurred)
which may be paid or incurred by the Administrative Agent in connection with any
amendment, modification or waiver hereof or consent pursuant hereto and (iii) to
pay, indemnify and hold the Administrative Agent and each Purchaser and each of
their directors, officers, employees, agents and Affiliates (collectively, the
“Indemnified Parties”) harmless from and against any and all claims, losses,
damages, obligations, liabilities, penalties, costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) of any kind or
nature whatsoever, whether direct, indirect or consequential, that may at any
time be imposed on, incurred by or asserted against any such Indemnified Party
as a result of, arising from or in any way relating to this Guarantee or the
collection or enforcement of the Obligations against Holdings (collectively, the
“Indemnified Liabilities”); provided, that Holdings shall have no obligation
hereunder to any Indemnified Party with respect to Indemnified Liabilities to
the extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnified Party.  This Guarantee
shall remain in full force and effect until the Obligations are paid in full.
 
 
16

--------------------------------------------------------------------------------

 
(c) No payment or payments made by the Company or any other Person or received
or collected by the Administrative Agent or any Purchaser from the Company or
any other Person by virtue of any action or proceeding or any set-off or
appropriation or application, at any time or from time to time, in reduction of
or in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of Holdings under this Guarantee which shall,
notwithstanding any such payment or payments (other than payments made by
Holdings in respect of the Obligations or payments received or collected from
Holdings in respect of the Obligations), remain liable for the Obligations until
the Obligations are paid in full.
 
(d) Holdings agrees that whenever, at any time, or from time to time, it shall
make any payment to the Administrative Agent or any Purchaser on account of its
liability under this Guarantee, it will notify the Administrative Agent and such
Purchaser in writing that such payment is made under this Guarantee for such
purpose.
 
(e) Notwithstanding any payment or payments made by Holdings under this
Guarantee, or any set-off or application of funds of Holdings by the
Administrative Agent or any Purchaser, Holdings shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Purchaser
against the Company or against any collateral security or guarantee or right of
offset held by the Administrative Agent or any Purchaser for the payment of the
Obligations, nor shall Holdings seek or be entitled to seek any contribution or
reimbursement from the Company in respect of payments made by Holdings under
this Guarantee, until all amounts owing to the Administrative Agent and the
Purchasers by the Company on account of the Obligations are paid in full.  If
any amount shall be paid to Holdings on account of such subrogation rights at
any time when all of the Obligations shall not have been paid in full, such
amount shall be held by Holdings in trust for the Administrative Agent and the
Purchasers, segregated from other funds of Holdings, and shall, forthwith upon
receipt by Holdings, be turned over to the Administrative Agent in the exact
form received by Holdings (duly indorsed by Holdings to the Administrative
Agent, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Administrative Agent may
determine.  Additionally, in the event the Company becomes a “debtor” within the
meaning of any Debtor Relief Law, the Administrative Agent shall be entitled, at
its option, on behalf of itself and the Purchasers and as attorney-in-fact for
Holdings, and is hereby authorized and appointed by Holdings, to file proofs of
claim on behalf of Holdings and vote the rights of Holdings in any plan of
reorganization, and to demand, sue for, collect and receive every payment and
distribution on any indebtedness of the Company to Holdings in any such
proceeding, Holdings hereby assigning to the Administrative Agent all of its
rights in respect of any such claim, including the right to receive payments and
distributions in respect thereof.
 
 
17

--------------------------------------------------------------------------------

 
(f) Holdings shall remain obligated under this Guarantee notwithstanding that,
without any reservation of rights against Holdings, and without notice to or
further assent by Holdings, any demand for payment of any of the Obligations
made by the Administrative Agent or any Purchaser may be rescinded by the
Administrative Agent or such Purchaser, and any of the Obligations continued,
and the Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent or any Purchaser, and this Agreement, any
other Related Document and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Required Purchasers, as
the case may be) may deem advisable from time to time, and any guarantee or
right of offset at any time held by the Administrative Agent or any Purchaser
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released.  Neither the Administrative Agent nor any Purchaser shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for this Guarantee or any property subject
thereto and Holdings hereby waives any defense based on any acts or omissions of
the Administrative Agent or any Purchaser in the administration of the
Obligations, any guarantee or other liability in respect thereof or any security
for the Obligations or this Guarantee.  When making any demand under this
Guarantee against Holdings, the Administrative Agent or any Purchaser may, but
shall be under no obligation to, make a similar demand on the Company or any
other guarantor, and any failure by the Administrative Agent or any Purchaser to
make any such demand or to collect any payments from the Company or any such
other guarantor or any release of the Company or such other guarantor shall not
relieve Holdings of its obligations or liabilities under this Guarantee, and
shall not impair or affect the rights and remedies, express or implied, or as a
matter of law, of the Administrative Agent or any Purchaser against
Holdings.  For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.
 
(g) Holdings waives any and all notice of the creation, renewal, extension or
accrual of any of the Obligations and notice of or proof of reliance by the
Administrative Agent or any Purchaser upon this Guarantee or acceptance of this
Guarantee; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon this Guarantee; and all dealings between the Company or
Holdings, on the one hand, and the Administrative Agent and the Purchasers, on
the other, shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Guarantee.  Holdings waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Company or Holdings with respect to the Obligations.  This Guarantee
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (1) the validity, regularity or enforceability of this
Agreement or any other Related Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Purchaser, (2) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Company against the Administrative Agent or any Purchaser, or (3) any other
circumstance whatsoever (with or without notice to or knowledge of the Company
or Holdings) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Company for the Obligations, or of Holdings
under this Guarantee, in bankruptcy or in any other instance.  When pursuing its
rights and remedies under this Guarantee against Holdings, the Administrative
Agent and any Purchaser may, but shall be under no obligation to, pursue such
rights and remedies as it may have against the Company or any other Person or
against any collateral security or guarantee for the Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
Purchaser to pursue such other rights or remedies or to collect any payments
from the Company or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Company or any such other Person or of any such collateral security,
guarantee or right of offset, shall not relieve Holdings of any liability under
this Guarantee, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Purchaser against Holdings.  This Guarantee shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon
Holdings and its successors and assigns thereof, and shall inure to the benefit
of the Administrative Agent and the Purchasers, and their respective successors,
indorsees, transferees and assigns, until all the Obligations and the
obligations of Holdings under this Guarantee shall have been satisfied by
payment in full.
 
 
18

--------------------------------------------------------------------------------

 
(h) This Guarantee shall continue to be effective, or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any of the Obligations
is rescinded or must otherwise be restored or returned by the Administrative
Agent or any Purchaser upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of the Company or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Company or any substantial part of its property, or otherwise, all as though
such payments had not been made.
 
        ARTICLE IV                                
 
CONDITIONS PRECEDENT TO PURCHASE OF BONDS
 
4.01. Documentary Conditions Precedent to Purchase of Bonds.  The obligation of
each Purchaser to purchase its 2013 NJEDA Bonds is subject to the conditions set
forth in the 2013 NJEDA Bond Purchase Agreement.  The obligation of each
Purchaser to purchase its Bonds of the remaining Series of Bonds is subject to
the conditions precedent that the Administrative Agent, on behalf of and to the
satisfaction of each Purchaser, shall have received, on or before the applicable
Closing Date, the items listed below in this Section, each dated and in form and
substance as is satisfactory to each Purchaser:
 
(a) The following documents for the Company and Holdings:
 
 
19

--------------------------------------------------------------------------------

 
(1) copies of the resolutions of the Company and Holdings approving the
execution and delivery of the Related Documents to which each is a party,
certified by a Responsible Officer as being true and complete and in full force
and effect on the applicable Closing Date;
 
(2) a certificate of a Responsible Officer of the Company and Holdings, dated
the applicable Closing Date, certifying the names and signatures of the persons
authorized to sign, on behalf of the Company and Holdings, the Related Documents
to which it is a party and the other documents to be delivered by it hereunder
or thereunder, and
 
(3) a certificate, dated the applicable Closing Date, signed by a Responsible
Officer of the Company and Holdings, certifying that (A) the representations and
warranties of the Company and Holdings contained in this Agreement are true and
correct in all material respects on and as of the applicable Closing Date,
(B) that the Company and Holdings are not in violation of any of the covenants
contained in this Agreement as of the applicable Closing Date, (C) no Default or
Event of Default has occurred and is continuing or would result from the
consummation of the transactions contemplated hereby, and (D) since December 31,
2012, there has been no Material Adverse Effect.
 
(b) Executed originals of the Bonds and this Agreement, and an executed original
or certified copy, as applicable, of each of the other Related Documents;
 
(c) The following opinions, addressed to the Administrative Agent on behalf of
each Purchaser or on which each Purchaser is otherwise expressly authorized to
rely:
 
(1) from counsel to the Company and Holdings as to the due authorization,
execution, delivery by and enforceability against the Company and Holdings of
this Agreement and the other Related Documents to which each is a party, and the
absence of any violation of organizational documents and applicable laws of this
Agreement and such other Related Documents, and from in-house counsel to the
Company and Holdings, as to the absence of conflicting agreements or material
litigation;
 
(2) from counsel to each Issuer, in form and substance satisfactory to the
Purchasers and their counsel; and
 
(3) the unqualified approving opinion of Bond Counsel to each Issuer, in form
and substance satisfactory to the Purchasers and their counsel, as to the
validity and enforceability of the Bonds and the tax-exempt status of the
interest thereof.
 
(d) The following documents and other information:
 
(1) copies of the resolutions of each Issuer relating to the Bonds;
 
(2) a certificate by the Secretary of the Issuer certifying the names and
signatures of the persons authorized to sign, on behalf of the Issuer, the
Related Documents to which it is a party and the other documents to be delivered
by it hereunder or thereunder; and
 
 
20

--------------------------------------------------------------------------------

 
(3) a certificate, dated the applicable Closing Date, signed by authorized
officers of each Issuer, on such Issuer’s customary form for such purposes,
certifying that there is no action, suit, proceeding, inquiry or investigation
at law or in equity or before or by any court, public board or body pending, or,
to the best knowledge of the Issuer, threatened against or affecting the Issuer
wherein an unfavorable decision, ruling or finding would adversely affect
(A) the transactions contemplated by, or the validity or enforceability of, the
Bond Documents or (B) the tax-exempt status of interest on the Bonds.
 
4.02. Other Matters.  Each Purchaser shall have received (either directly or
through the Administrative Agent) such other statements, certificates,
agreements, documents, opinions and information with respect to the Company,
Holdings, the Issuers and the other parties to the Related Documents and matters
contemplated by this Agreement as the Administrative Agent, on behalf of the
Purchasers, may reasonably request.
 
4.03. Payment of Fees and Expenses.  The obligation of the Purchasers to
purchase the Bonds is further subject to the condition precedent that
substantially simultaneously with the closing of the Bonds, the Administrative
Agent and the Arranger shall have received payment of all documented fees
payable hereunder and under the Fee Letter to the Administrative Agent and the
Purchasers on the applicable Closing Date, including without limitation,
reimbursement of the Administrative Agent’s fees and expenses (including the
outside counsel retained by the Administrative Agent, on behalf of the
Purchasers), and any other fees incurred in connection with the transaction
contemplated by the Related Documents, which the Company is obligated to pay
pursuant to the terms thereof, and the payment to each Purchaser of the upfront
fees payable under the Fee Letter, provided however, that the Company has
received invoices therefor not later than two Business Days prior to the
applicable Closing Date.
 
        ARTICLE V                                
 
REPRESENTATIONS AND WARRANTIES
 
The Company represents and warrants to the Administrative Agent and each
Purchaser as of the date of this Agreement as follows:
 
5.01. Financial Condition.  The audited consolidated balance sheet of Holdings
as at December 31, 2012, and the related consolidated statements of income,
retained earnings and cash flows for the fiscal year ended on such date,
reported on by and accompanied by an unqualified report from
PricewaterhouseCoopers LLP, fairly present in all material respects the
consolidated financial condition of Holdings as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
fiscal year then ended.  All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).
 
 
21

--------------------------------------------------------------------------------

 
5.02. No Change.  Since December 31, 2012, no event or condition has occurred or
changed that has had or could reasonably be expected to have a Material Adverse
Effect.
 
5.03. Existence; Compliance with Law.  Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization except, in the case of any Subsidiary which is not a Material
Subsidiary, to the extent that the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect, (b) has the corporate
power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged except, in the case of any Subsidiary which is not a
Material Subsidiary, to the extent that the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect, (c) is duly
qualified as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect and (d) is in compliance with all Requirements
of Law except to the extent that such non-compliance, singly or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
5.04. Power; Authorization; Enforceable Obligations.  Each Loan Party has the
corporate power and authority, and the legal right, to make, deliver and perform
the Related Documents to which it is a party and, in the case of the Company, to
obtain extensions of credit thereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Related Documents to which it is a party and, in the case of the Company, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No authorization or approval of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Related Documents, other than any such consents, authorizations, filings and
notices which have been obtained or made and are in full force and effect.  Each
Related Document has been duly executed and delivered on behalf of each Loan
Party party thereto.  This Agreement constitutes, and each other Related
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
 
5.05. No Legal Bar.  The execution, delivery and performance of this Agreement
and the other Related Documents to which a Loan Party is a party, the extensions
of credit thereunder and the use of the proceeds thereof will not violate any
material Requirement of Law or any material Contractual Obligation of any of
Holdings, the Company or their respective Subsidiaries and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation.
 
5.06. Litigation.  No litigation, arbitration or administrative proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of Holdings or the Company, threatened (a) against Holdings or the Company or
any of their respective Subsidiaries to restrain the entry by Holdings or the
Company into, the enforcement of or exercise of any rights by the Purchasers or
the Administrative Agent under, or the performance or compliance by Holdings or
the Company with any obligations under, this Agreement or the other Related
Documents to which a Loan Party is a party, or (ii) against Holdings or the
Company or any of their Subsidiaries which has had or would reasonably be
expected to have a Material Adverse Effect.
 
 
22

--------------------------------------------------------------------------------

 
5.07. No Default.  No Default or Event of Default has occurred and is
continuing.
 
5.08. Ownership of Property; Liens.  Each Group Member has title in fee simple
to, or a valid leasehold interest in, all its real property which is material to
the operation of such Group Member’s business, and good title to, or a valid
leasehold interest in, all its other property which is material to the operation
of such Group Member’s business (except where the failure to have such title, a
valid leasehold interest or other enforceable interest is not reasonably likely
to have a Material Adverse Effect), and, in the case of Holdings and AGL
Capital, none of such property is subject to any Lien except as permitted by
Section 7.02
 
5.09. Intellectual Property.  Except as, either singly or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect: (i) each
Group Member owns, or is licensed to use, all Intellectual Property necessary
for the conduct of its business as currently conducted; (ii) no material claim
has been asserted and is pending by any Person challenging or questioning the
use of any Intellectual Property or the validity or effectiveness of any
Intellectual Property, nor does Holdings or the Company know of any valid basis
for any such claim and (iii) the use of Intellectual Property which is material
to the operation of each Group Member’s business does not infringe on the rights
of any Person in any material respect.
 
5.10. Taxes.  Each Group Member has filed or caused to be filed all Federal,
state and other material tax returns that are required to be filed and has paid
all Taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other Taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no tax Lien
has been filed (except as permitted under Section 7.02), and, to the knowledge
of Holdings and the Company, no claim is being asserted, with respect to any
such Tax, fee or other charge (other than any such tax, fee or charge, the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member).
 
5.11. Federal Regulations.  No part of the proceeds of any Bonds will be used in
any manner which violates Regulation U as now and from time to time hereafter in
effect or for any purpose that violates the provisions of the Regulations of the
Board.  If requested by any Purchaser or the Administrative Agent, the Company
will furnish to the Administrative Agent and each Purchaser a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form U
1, as applicable, referred to in Regulation U.  After application of the
proceeds of all Bonds and any purchases funded thereby, less than 25% of the
assets of Holdings and the Company and their Subsidiaries consist of “margin
stock” (as defined in Regulation U).
 
 
23

--------------------------------------------------------------------------------

 
5.12. ERISA.  Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and, to the
knowledge and belief of Holdings and the Company, each Plan has complied in all
material respects with the applicable provisions of ERISA and the Code except
where non-compliance, either singly or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  No termination of a Single Employer
Plan has occurred, and no Lien in favor of the PBGC or a Plan has arisen, during
such five-year period.  The present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by an amount that could reasonably be
expected to have a Material Adverse Effect.  Neither AGL Capital nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a liability or loss under ERISA, and neither AGL Capital nor any Commonly
Controlled Entity would become subject to any liability or loss under ERISA if
AGL Capital or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made, in any case where,
either singly or in the aggregate, the aggregate amount of loss or liability
could not reasonably be expected to have a Material Adverse Effect.
 
5.13. Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to obtain the extensions of
credit contemplated by the Related Documents to which it is a party.
 
5.14. Subsidiaries.  As of the date of this Agreement (a) Schedule 5.14 sets
forth the name and jurisdiction of incorporation of each Subsidiary of each of
Holdings and AGL Capital and, as to each such Subsidiary, the percentage of each
class of Capital Stock owned by Holdings or AGL Capital, and (b)  except as set
forth on Schedule 5.14, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
performance grants granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of the Company or any of
Holdings’ or AGL Capital’s respective Subsidiaries, except as created by the
Related Documents.
 
5.15. Use of Proceeds.  The proceeds of the Bonds shall be used to refund
existing tax exempt bonds as described in the Bond Documents.
 
 
24

--------------------------------------------------------------------------------

 
5.16. Environmental Matters.  Except (i) as may be disclosed on Schedule 5.16,
or (ii) as, either singly or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect:
 
(a) the facilities and properties owned, leased or operated by any of Holdings,
AGL Capital, or their respective Subsidiaries (the “Properties”) do not contain,
and have not previously contained, any Materials of Environmental Concern in
amounts or concentrations or under circumstances that constitute or constituted
a violation of, or could give rise to liability under, any Environmental Law;
 
(b) none of Holdings, the Company, or their respective Subsidiaries has received
or is aware of any notice of violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Properties or the business
operated by any of them (the “Business”), nor does Holdings or the Company have
knowledge or reason to believe that any such notice will be received or is being
threatened;
 
(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;
 
(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Holdings and the Company, threatened, under any
Environmental Law to which any of Holdings, the Company, or their respective
Subsidiaries is or will be named as a party with respect to the Properties or
the Business, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;
 
(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
in connection with the Properties or otherwise in connection with the Business,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;
 
(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
 
(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.
 
5.17. Full Disclosure.  All factual information heretofore or contemporaneously
furnished by or on behalf of the Loan Parties in writing to the Administrative
Agent or the Purchasers for purposes of or in connection with this Agreement or
any transaction contemplated hereby is, when taken as a whole, true and accurate
in every material respect on the date as of which such information is dated or
certified and as of the date of execution and delivery of this Agreement by the
Purchasers, and such information, when taken as a whole, is not incomplete by
omitting to state any material fact necessary to make such information not
misleading. All other such factual information hereafter furnished by or on
behalf of the Loan Parties will be, when taken as a whole, true and accurate in
every material respect on the date as of which such information is dated or
certified, and such information, when taken as a whole, shall not be incomplete
by omitting to state any material fact necessary to make such information not
misleading.
 
 
25

--------------------------------------------------------------------------------

 
5.18. Solvency.  Each Loan Party is, and after giving effect to the incurrence
of all Obligations being incurred in connection herewith, will be and will
continue to be, Solvent.
 
5.19. Status of Loans and Guarantee.  The obligations of the Company in respect
of the Obligations, and Holdings in respect of the Guarantee, respectively,
constitute senior, unsubordinated, unsecured, direct obligations of such Loan
Parties and rank pari passu with the other respective senior, unsubordinated,
unsecured obligations of such Loan Parties.
 
5.20. OFAC.  No Loan Party (i) is a person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) is a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other OFAC regulation or executive order.
 
5.21. PATRIOT Act.  Each Loan Party is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the PATRIOT Act.  No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
 
 
26

--------------------------------------------------------------------------------

 
        ARTICLE VI                                
 
AFFIRMATIVE COVENANTS
 
Holdings and the Company hereby agree that until this Agreement terminates in
accordance with Section 11.16, each of Holdings and the Company shall and shall
cause each other Group Member to:
 
6.01. Financial Statements.  Furnish to the Administrative Agent  for delivery
to the Purchasers:
 
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Holdings, a copy of the audited consolidated balance sheet of
Holdings and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on for such fiscal year without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, by Holdings’ independent certified public accountants of nationally
recognized standing; and
 
(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of Holdings
(other than the last fiscal quarter of each fiscal year), a copy of the
unaudited consolidated balance sheet of Holdings and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited statements
of income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer as having
been prepared in accordance with GAAP (subject to normal year end audit
adjustments).
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and, in the case of quarterly financial statements, except
for the omission of footnotes and subject to normal year end audit adjustments).
 
6.02. Certificates; Other Information.  Furnish to the Administrative Agent for
delivery to the Purchasers (or, in the case of clause (d), to the relevant
Purchaser):
 
(a) concurrently with the delivery of any financial statements pursuant to
Section 6.01, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Related
Documents to which it is a party to be observed, performed or satisfied by it
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of Holdings, as the case may be;
 
 
27

--------------------------------------------------------------------------------

 
(b) (i) prompt notice to the Administrative Agent of any failure by Holdings to
file with the SEC any annual report on Form 10-K or quarterly report on Form
10-Q on or before the date such report is required to be filed pursuant to SEC
regulations, and (ii) within five days after the same is filed, notice to the
Administrative Agent of the filing of any such annual report on Form 10-K or
quarterly report on Form 10-Q that had not previously been filed by Holdings as
described in the preceding clause (i), and the availability to the Purchasers of
such filing through electronic access;
 
(c) within five days after the same is filed, notice to the Administrative Agent
of the filing by Holdings or AGL Capital with the SEC of any proxy statement,
and the availability to the Purchasers of such filing through electronic access;
and
 
(d) promptly, such additional financial and other information as any Purchaser
may from time to time reasonably request.
 
6.03. Payment of Taxes.  Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its Federal,
state and other material Taxes, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.
 
6.04. Maintenance of Existence; Compliance.  (a) (i) Preserve, renew and keep in
full force and effect its organizational existence except, in the case of any
Subsidiary which is not a Material Subsidiary, to the extent that the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.03, and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
6.05. Maintenance of Property; Insurance.  (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to maintain such property would not
reasonably be expected to have a Material Adverse Effect and (b) maintain
insurance (either with financially sound insurance companies or through
self-insurance) on all its property in at least such amounts and against at
least such risks (but including in any event public liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business.
 
6.06. Inspection of Property; Books and Records; Discussions.  (a) Keep proper
books of records and account in respect of Holdings, the Company, and their
respective Subsidiaries in which full, true and correct entries (in all material
respects when taken as a whole) in conformity with GAAP and all Requirements of
Law shall be made of all dealings and transactions in relation to their business
and activities and (b) for purposes of confirming compliance with the Related
Documents or after the occurrence and during the continuance of an Event of
Default, upon reasonable notice from the Administrative Agent or the Required
Purchasers, the Loan Parties will, permit the Purchasers (and such Persons as
any Purchaser may designate) during normal business hours to visit and inspect,
under the Loan Parties’ guidance, any of the properties of the Group Members, to
examine all of their books of account, records, reports and other papers, to
make copies and extracts therefrom, and to discuss their respective affairs,
finances and accounts with their respective officers, employees and with their
independent public accountants (and by this provision the Loan Parties authorize
such accountants to discuss with the Purchasers (and such Persons as any
Purchaser may designate) the finances and affairs of the Group Members) all at
such reasonable times and as often as may be reasonably requested; provided,
however, that except upon the occurrence and during the continuation of any
Default or Event of Default, not more than one such visit and inspection may be
conducted in any twelve month period.  Prior to the occurrence of an Event of
Default, the Loan Parties shall only be required to pay the costs and expenses
of professionals retained by the Administrative Agent in connection with any
such visit or inspection.  So long as no Event of Default has occurred and is
continuing, the Loan Parties shall be obligated to pay all reasonable costs and
expenses incurred by the Administrative Agent and the Purchasers in connection
with such visitations and inspections no more than once annually. The Loan
Parties shall receive advance notice of any proposed discussion with such
accountants and shall have the right to participate therein.
 
 
28

--------------------------------------------------------------------------------

 
6.07. Notices.  Promptly, and in any event within three Business Days after any
Responsible Officer of the Company or Holdings has knowledge of the same, give
notice to the Administrative Agent and each Purchaser of:
 
(a) the occurrence of any Default or Event of Default;
 
(b) the following events, at such time as a Responsible Officer has knowledge
thereof; any (i) default or event of default under any material Contractual
Obligation of any of Holdings, the Company, or their respective Subsidiaries or
(ii) litigation or governmental proceeding that may exist at any time between
any of Holdings, the Company, or their respective Subsidiaries and any
Governmental Authority, and (iii) the occurrence of any Reportable Event with
respect to any Plan, a failure to make any required contribution to a Plan, the
creation of any Lien in favor of the PBGC or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan or the
institution of proceedings or the taking of any other action by the PBGC or the
Company or any Commonly Controlled Entity or any Multiemployer Plan with respect
to the withdrawal from, or the termination, Reorganization or Insolvency of, any
Plan, that in any of the foregoing cases (i) through (iii) singly or in the
aggregate, could reasonably be expected to result in liabilities, losses or
claims to the Group Members in an aggregate amount in excess of $100,000,000;
 
(c) any adverse change in or downgrade of, or withdrawal or suspension of, the
Moody’s Rating or the S&P Rating of which Holdings or the Company has received
written notification or of which Holdings or the Company becomes aware of the
public announcement thereof; and
 
 
29

--------------------------------------------------------------------------------

 
(d) a Determination of Taxability with respect to any Series of Bonds.
 
Each notice pursuant to this Section 6.07 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
 
6.08. Environmental Laws.
 
(a) Comply in all material respects with, and contractually require compliance
in all material respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply in all material respects
with and maintain, and contractually require that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except where such non-compliance would not
reasonably be expected to have a Material Adverse Effect.
 
(b) Conduct and complete in all material respects all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and comply in a timely manner in all material respects with
all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws except where such non-compliance would not reasonably be
expected to have a Material Adverse Effect.
 
6.09. Maintenance of Ownership.  In the case of Holdings, own 100% of the
Capital Stock of each of the Material Subsidiaries.
 
6.10. OFAC, PATRIOT Act Compliance.  Each of the Company and Holdings will, and
will cause each Group Member to, (i) refrain from doing business in a Sanctioned
Country or with a Sanctioned Person in violation of the economic sanctions of
the United States administered by OFAC, and (ii) provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Purchaser in order to
assist the Administrative Agent and the Purchasers in maintaining compliance
with the PATRIOT Act.
 
        ARTICLE VII                                
 
NEGATIVE COVENANTS
 
Holdings and the Company hereby agree that until this Agreement terminates in
accordance with Section 11.16, each of Holdings and the Company shall not, and
shall not permit any of the other Group Members to, directly or indirectly:
 
7.01. Financial Condition Covenant.  Permit the ratio of Consolidated Total Debt
to Total Capitalization to be greater than 0.70:1.00  as of the end of any
fiscal month of Holdings (as determined by Holdings based on its internal fiscal
month-end consolidated balance sheet prepared not later than ten days following
the end of such fiscal month) or at the end of any fiscal quarter of Holdings
(as reflected on the consolidated financial statements delivered to the
Purchasers pursuant to Section 6.01).  For purposes of the foregoing, to the
extent Consolidated Total Debt includes outstanding amounts under Hybrid
Securities, then a portion of the amount of such Hybrid Securities not to exceed
a total of 15% of Total Capitalization may be excluded from Consolidated Total
Debt.
 
 
30

--------------------------------------------------------------------------------

 
7.02. Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:
 
(a) Mechanics’, warehousemen’s, landlord’s, materialmen’s, carriers’, and other
similar Liens arising in the ordinary course of business that are not overdue
for a period longer than 30 days or that are being contested in good faith by
appropriate proceedings;
 
(b) Pledges or deposits in connection with workers’ compensation, unemployment
insurance, and other social security legislation;
 
(c) Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the consolidated books of Holdings in conformity with GAAP;
 
(d) Liens in respect of judgments or awards pending appeal (other than judgments
or awards not constituting an Event of Default under Section 8.01(h) so long as
execution is not levied thereunder, and Liens in favor of plaintiff or defendant
in any action before a court or a tribunal as security for costs or expenses
where such action is being prosecuted or defended in the bona fide interest of
Holdings or any other Group Member;
 
(e) Liens on deposits to secure, or any Lien otherwise securing, the performance
of bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety bonds, appeal bonds, performance bonds and other obligations
of a like nature incurred in the ordinary course of business;
 
(f) Liens on any fixed or capital assets to secure the purchase of or the cost
of construction or improvement of such fixed or capital assets or to secure
Indebtedness incurred solely for the purpose of financing the acquisition,
construction or improvement of such fixed or capital assets (including Liens
securing capital lease obligations); provided, that (i) such Lien secures
Indebtedness which on the date incurred and after giving pro forma effect
thereto is permitted under Section 7.01, (ii) such Lien attaches to such asset
concurrently or within 90 days after the acquisition, improvement or completion
of the construction thereof; (iii) such Lien does not extend to any other asset
of any Group Member; and (iv) the Indebtedness secured by such Lien does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;
 
(g) Liens (x) outstanding on or over any Assets acquired after the date of this
Agreement, (y) in existence at the date of such acquisition and not created in
contemplation thereof, and (z) where the principal amount secured thereby is not
increased over the amount so secured and outstanding at the time of such
acquisition (other than in the case of Liens for a fluctuating balance facility,
by way of utilization of that facility within the limits applicable thereto at
the time of acquisition);
 
 
31

--------------------------------------------------------------------------------

 
(h) Liens constituted by a right of set off, or rights over a margin call
account, or any form of cash collateral, or any similar arrangement, in any such
case for obligations incurred in respect of any Hedge Agreements, as renewed or
extended upon the renewal or extension or refinancing or replacement of the
obligations secured thereby;
 
(i) Liens existing on the date of this Agreement and set forth on Schedule 7.02
renewed, extended, refinanced or replaced, provided that such renewal,
extension, refinancing, or replacement does not cover any other Assets or
increase the obligations secured thereby;
 
(j) Liens on the property of a Person existing at the time such Person is merged
or consolidated with Holdings or any other Group Member and not incurred in
contemplation with such merger or consolidation;
 
(k) Survey exceptions or encumbrances, easements or reservations, or rights of
others for rights-of-way, utilities and other similar purposes, or zoning or
other restrictions as to the use of real properties which do not materially
impair their use in the operation of the business of AGL Capital or any Material
Subsidiary;
 
(l) Liens with respect to any surplus assets leased by AGL Capital or any
Material Subsidiary;
 
(m) Liens on any property owned by a Person other than Holdings, AGL Capital or
any Material Subsidiary if Holdings, AGL Capital or a Material Subsidiary holds
only leasehold interests or easements, rights-of-way, licenses or similar rights
of use or occupancy with respect to such property; and
 
(n) Liens created or outstanding on Assets of Holdings or other Group
Members, provided that the aggregate outstanding principal, capital and nominal
amounts  secured by all Liens created or outstanding as permitted under clauses
(f), (g), (h), (i) and (j) above and this clause (n) shall not at any time
exceed 15% of Consolidated Net Worth.
 
7.03. Fundamental Changes.  Merge, consolidate or amalgamate, or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), or Dispose of
all or substantially all of its property or business, except that so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom:
 
(a) any entity may be merged or consolidated with or into Holdings (provided
that Holdings shall be the continuing or surviving corporation) or any
Subsidiary of Holdings (provided that the continuing or surviving corporation
shall be a Subsidiary of Holdings unless constituting a Disposition permitted by
Section 7.04); and
 
(b) any Subsidiary of Holdings may Dispose of any or all of its Assets (i) to
Holdings or any other Subsidiary of Holdings (upon voluntary liquidation or
otherwise) or (ii) pursuant to a Disposition permitted by Section 7.04 and may
thereafter liquidate, wind up or dissolve.
 
 
32

--------------------------------------------------------------------------------

 
7.04. Disposition of Property.  Dispose of any of its Assets, whether now owned
or hereafter acquired, or, in the case of Holdings or any of its Subsidiaries,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:
 
(a) Dispositions in the ordinary course of business of obsolete or worn out
property or property no longer used or useful;
 
(b) sales of inventory in the ordinary course of business;
 
(c) Dispositions permitted by Section 7.03(b)(i);
 
(d) sales or issuances of any Subsidiary’s Capital Stock to Holdings or to any
Subsidiary of Holdings; and
 
(e) the Disposition of other Assets, the aggregate net book value of which, when
combined with all such other Assets sold, leased, transferred or otherwise
disposed of since September 30, 2012, would not exceed 20% of Holding’s
consolidated Assets at the end of the preceding fiscal quarter (including the
fourth fiscal quarter) of Holdings for which financial statements have most
recently been delivered to the Administrative Agent pursuant to Section 6.01.
 
7.05. Restricted Payments.  Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:
 
(a) any Subsidiary may make Restricted Payments to Holdings or to any Subsidiary
of Holdings or to any third-party investors in any Subsidiary of Holdings;
 
(b) so long as no Event of Default shall have occurred and be continuing or
result therefrom, Holdings may (i) pay dividends on shares of its Capital Stock
(provided that Holdings may pay dividends on shares of its Capital Stock within
60 days after the date of declaration thereof, so long as on the date of
declaration no Event of Default shall have occurred and be continuing or result
therefrom) and (ii) purchase or otherwise acquire Capital Stock of any other
Group Member; and
 
(c) so long as no Event of Default shall have occurred and be continuing or
result therefrom, Holdings may buy back any outstanding shares of its Capital
Stock.
 
7.06. Intentionally Omitted.
 
7.07. Investments.  Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
 
 
33

--------------------------------------------------------------------------------

 
(a) accounts receivable arising, trade credit extended, or deposits made in
connection with the purchase price of goods or services, in each case in the
ordinary course of business;
 
(b) (x) investments in Cash Equivalents, and (y) with respect to Northern
Illinois Gas Company and its Subsidiaries, investments in ICC Permitted
Investments;
 
(c) Guarantee Obligations otherwise permitted by this Agreement;
 
(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $2,000,000 at any one time
outstanding;
 
(e) other Investments made by Holdings or its Subsidiaries (other than the
Company) subsequent to September 30, 2011 where such Investments consist of
purchases of, or other investments in, the Capital Stock or other equity or
ownership interests, assets, obligations or other interests in, Subsidiaries,
joint ventures, or other Persons, in each case that are engaged principally in
the business of purchasing, gathering, compression, transportation, generation,
distribution, exploration, production, processing or storage of natural gas or
electricity, or asset management with respect to the foregoing (the foregoing
collectively referred to as “Permitted Acquisitions”);
 
(f) $150,000,000 in respect of Investments other than those described in the
preceding clause (e);
 
(g) (i) intercompany Investments between Holdings and AGL Capital,
(ii) intercompany Investments between Group Members (other than Holdings and AGL
Capital) and (iii) intercompany Investments between any Group Member (other than
Holdings and AGL Capital) and Holdings and AGL Capital to the extent made in the
ordinary course of business; and
 
(h) any Investment made by Nicor or its Subsidiaries existing at the time the
Nicor Merger was consummated; provided, that such Investment was not made in
contemplation of the Nicor Merger.
 
7.08. Negative Pledge Clauses.  Except for the agreements listed or described on
Schedule 7.08 (and any successor agreement thereto in connection with the
replacement or refinancing thereof; provided, that the provisions of such
successor agreement, when taken as a whole, are no more restrictive than those
contained in the agreement to which it is a successor), enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
any Group Member to create, incur, assume or suffer to exist any Lien upon any
of its property or revenues, whether now owned or hereafter acquired, other than
(a) this Agreement and the other Related Documents, (b) the AGL Capital Credit
Agreement and the other Related Documents (as defined in the AGL Capital Credit
Agreement), (c) any agreement governing any Lien otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets covered thereby) and (d) any agreement in effect at the time any Person
becomes a Subsidiary of Holdings (including by way of merger or consolidation)
and any successor agreement thereto in connection with the replacement or
refinancing thereof; provided, that the provisions of such successor agreement,
when taken as a whole, are no more restrictive than those contained in the
agreement to which it is a successor; and provided further, that such agreement
was not entered into in contemplation of such Person becoming a Subsidiary.
 
 
34

--------------------------------------------------------------------------------

 
7.09. Clauses Restricting Subsidiary Distributions.  Except for the agreements
listed on Schedule 7.08 (and any successor agreement thereto in connection with
the replacement or refinancing thereof; provided, that the provisions of such
successor agreement, when taken as a whole, are no more restrictive than those
contained in the agreement to which it is a successor), enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of Holdings to (a) make Restricted Payments in respect
of any Capital Stock of such Subsidiary held by, or pay any Indebtedness owed
to, Holdings or any other Subsidiary of Holdings, (b) make loans or advances to,
or other Investments in, the Company or any other Subsidiary of Holdings or (c)
transfer any of its assets to Holdings or any other Subsidiary of Holdings,
except for such encumbrances or restrictions existing under or by reason of (i)
any restrictions with respect to a Subsidiary imposed pursuant to an agreement
permitted hereunder that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or Assets of such
Subsidiary (in which case, any restriction shall only be effective against such
Capital Stock or Assets), (ii) any agreements with joint venture partners in
connection with joint ventures permitted by this Agreement, (iii) any agreement
in effect at the  time any Person becomes a Subsidiary of Holdings (including by
way of merger or consolidation) and any successor agreement thereto in
connection with the replacement or refinancing thereof; provided, that the
provisions of such successor agreement, when taken as a whole, are no more
restrictive than those contained in the agreement to which it is a successor;
and provided further, that such agreement was not entered into in contemplation
of such Person becoming a Subsidiary, (iv) solely in the case of clause (c)
above, any agreement governing any Lien otherwise permitted hereby (in which
case, any prohibition or limitation shall only be effective against the assets
covered thereby) and (v) solely in the case of clause (c) above, customary
provisions in leases, licenses and other contracts restricting the assignment
thereof.
 
7.10. Lines of Business and Hedge Activities.  (a) With respect to Holdings and
each Subsidiary (other than AGL Capital), enter into any business, either
directly or through any Subsidiary, except for (i) those businesses in which
Holdings and its Subsidiaries (other than AGL Capital) and its existing joint
ventures are engaged on the date of this Agreement, (ii) that are reasonably
related or incidental to the businesses referred to in the preceding clause (i),
or (iii) that are being undertaken by comparable companies in the natural gas
and electricity industries, (b) with respect to AGL Capital, enter into any
business, except for that in which AGL Capital is engaged on the date of this
Agreement, or (c) with respect to Holdings, AGL Capital, and each other Group
Member, enter into any Hedge Agreement except in the ordinary course of their
business and consistent with industry practices.
 
 
35

--------------------------------------------------------------------------------

 
        ARTICLE VIII                                
 
EVENTS OF DEFAULT; REMEDIES
 
8.01. Events of Default.  The occurrence of any one or more of the following
events (whatever the reason for such event and whether voluntary, involuntary,
or effected by operation of law) shall constitute an Event of Default under this
Agreement:
 
(a) a Default (as defined in any Loan Agreement) shall occur and be continuing;
or
 
(b) any representation or warranty made or deemed made by any Loan Party herein
or that is contained in any certificate, document or financial or other
statement furnished by it at any time under this Agreement shall prove to have
been inaccurate in any material respect on or as of the date made or deemed
made; or
 
(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.04(a) (with respect to
Holdings and the Company only), Section 6.07(a), Section 6.09 or Section 7.01 of
this Agreement; or
 
(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement (other than as provided in paragraphs (a)
through (c) of this Section), and such default shall continue unremedied for a
period of 30 days after the earlier of (i) knowledge thereof by any Responsible
Officer of any Loan Party or (ii) notice to the Company and Holdings from the
Administrative Agent or the Required Purchasers; or
 
(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding any
Indebtedness of the Company under any Bond Document) on the scheduled or
original due date with respect thereto (after giving effect to any applicable
cure periods); or (ii) default in making any payment of any interest on any such
Indebtedness beyond the period of grace or notice and cure, if any, provided in
any instrument or agreement under which such Indebtedness was created; or (iii)
any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to cause the acceleration of the
maturity of such Indebtedness; or any such Indebtedness shall be declared due
and payable, or be required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the scheduled maturity thereof by reason of such
event or condition; provided, that a default, event or condition described in
clause (i), (ii) or (iii) of this paragraph (e) shall not at any time constitute
an Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
the total principal amount of which exceeds in the aggregate $100,000,000
(which, in the case of Indebtedness arising under any Hedge Agreement, shall be
determined as the amount, if any, that would then be payable by the Group Member
thereunder if such Hedge Agreement were to be terminated as a result of default
by such Group Member); or
 
 
36

--------------------------------------------------------------------------------

 
(f) (i) any Group Member shall commence any case, proceeding or other action
(A) under any Debtor Relief Law seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or any Group
Member shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against any Group Member any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of 60 days; or (iii)
there shall be commenced against any Group Member any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any Group Member shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) any Group Member shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or
 
(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of AGL Capital or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Purchasers, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) AGL Capital
or any Commonly Controlled Entity shall, or in the reasonable opinion of the
Required Purchasers is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, results in
liabilities of the Group Members in respect thereof in excess of $100,000,000;
or
 
(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate liabilities (not paid or not fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $100,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or
 
(i) the Guarantee shall cease, for any reason, to be in full force and effect or
any Loan Party or any Affiliate of any Loan Party shall so assert; or
 
 
37

--------------------------------------------------------------------------------

 
(j) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
shall become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d) 5
under the Exchange Act), directly or indirectly, of more than 30% of the
outstanding common stock of Holdings or (ii) the board of directors of Holdings
shall cease to consist of a majority of Continuing Directors.
 
8.02. Consequences of an Event of Default.  If an Event of Default specified in
Section 8.01 hereof shall occur and be continuing, the Administrative Agent may,
with the consent of the Required Purchasers, and shall, at the direction of the
Required Purchasers, (1) declare all Obligations due under this Agreement and
all interest accrued thereon to be immediately due and payable (provided that,
if any Event of Default described in Section 8.01(f) of this Agreement hereof
shall occur, the Obligations, and the same shall become and be immediately due
and payable, without presentment, protest or other notice of any kind, all of
which are hereby waived by the Company and Holdings, or any consent or direction
of the Required Purchasers); (2) notify the Trustee in respect of any Series of
Bonds in writing that an Event of Default has occurred and is continuing and
instruct such Trustee to accelerate such Bonds; (3) pursue all remedies
available to it by contract, at law or in equity, and (4) proceed under this
Agreement, and under any of the Related Documents and, to the extent therein
provided, direct the applicable Trustee to take action under the Indentures, in
such order as the Administrative Agent may elect, with the consent of the
Required Purchasers, and neither the Administrative Agent nor any Purchaser
shall have any obligation to proceed against any Person or exhaust any other
remedy or remedies which it may have and without resorting to any other
security, whether held by or available to the Purchasers.
 
8.03. Rights and Remedies Cumulative; Non-Waiver; etc.  The enumeration of the
rights and remedies of the Administrative Agent and the Purchasers set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent, as directed by the Required Purchasers, of any right or
remedy shall not preclude the exercise of any other rights or remedies, all of
which shall be cumulative, and shall be in addition to any other right or remedy
given under this Agreement, under any Related Documents or under any other
agreement between the Company, Holdings and a Purchaser or that may now or
hereafter exist in law or in equity or by suit or otherwise.  No delay or
failure to take action on the part of the Administrative Agent or a Purchaser in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude other or further exercise thereof or the exercise of any other right,
power or privilege or shall be construed to be a waiver of any Event of
Default.  No express or implied waiver by the Administrative Agent or any
Purchaser of any Event of Default shall in any way be a waiver of any future or
subsequent Event of Default. No course of dealing between the Company, Holdings
and the Administrative Agent or a Purchaser or their agents or employees shall
be effective to change, modify or discharge any provision of this Agreement or
any of the Related Documents or to constitute a waiver of any Event of
Default.  In case the Administrative Agent or any Purchaser shall proceed to
invoke any right, remedy or recourse permitted hereunder or under the Related
Documents and shall thereafter elect to discontinue or abandon the same for any
reason, the Administrative Agent or the related Purchaser shall have the
unqualified right so to do and, in such event, the Company and the Purchasers
shall be restored to their former positions with respect to the Obligations, the
Related Documents and otherwise, and the rights, remedies, recourse and powers
of the Administrative Agent and the Purchasers hereunder shall continue as if
the same had never been invoked.
 
 
38

--------------------------------------------------------------------------------

 
8.04. Application of Funds.  After the exercise of remedies provided for in
Section 8.02, any amounts received by the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:
 
(a) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
(b) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Purchasers (including fees, charges
and disbursements of counsel to the respective Purchasers and amounts payable
under Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them; and
 
(c) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Company or as otherwise required by applicable
law.
 
        ARTICLE IX                                

 
THE ADMINISTRATIVE AGENT
 
9.01. Appointment, Powers and Immunities.  Each Purchaser hereby irrevocably
appoints SunTrust Bank to act on its behalf as Administrative Agent hereunder
and under the other Related Documents and authorizes Administrative Agent to
take such actions on its behalf as directed pursuant to the terms hereof and to
exercise such powers as are delegated to Administrative Agent by the terms
hereof and thereof, together with such actions and powers as are reasonably
incidental thereto.  The Administrative Agent hereby accepts such appointment
and authorization on the terms and conditions of this Agreement.  The provisions
of this Article are solely for the benefit of the Administrative Agent and the
Purchasers, and except as provided in Section 9.08, the Company shall not have
rights as a third party beneficiary of any of such provisions.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Related Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether any Default or Event of Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Related Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Purchasers
(or such other number or percentage of the Purchasers as shall be expressly
provided for herein or in the other Related Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Related Document or Requirement of Law;
 
 
39

--------------------------------------------------------------------------------

 
(c) shall not, except as expressly set forth herein and in the other Related
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or Holdings that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity; and
 
(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Purchasers (or such other number or
percentage of the Purchasers as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 8.01 and 11.02) or (ii) in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Related Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other
Related Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Related Document by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Affiliates of the Administrative Agent and any such
sub-agent.
 
9.02. Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any closing condition
hereunder, that by its terms must be fulfilled to the satisfaction of the
Purchasers, the Administrative Agent may presume that such condition is
satisfactory to such Purchaser unless the Administrative Agent shall have
received notice to the contrary from such Purchaser prior to the applicable
Closing Date.  The Administrative Agent may consult with legal counsel (who may
be counsel for the Company), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
 
40

--------------------------------------------------------------------------------

 
9.03. Defaults.  Neither the Administrative Agent nor any Purchaser shall be
deemed to have knowledge of any Default or Event of Default unless and until the
Administrative Agent or such Purchaser has received written notice describing
such Default or Event of Default by the Company, the Administrative Agent or a
Purchaser specifying such Default or Event of Default and stating that such
notice is a “Notice of Event of Default.”  In the event that the Administrative
Agent receives such a Notice of Event of Default, the Administrative Agent shall
give prompt notice thereof to the Purchasers.  The Administrative Agent shall
(subject to Section 9.01 and Section 9.07 hereof) take such action authorized or
permitted hereunder with respect to such Default or Event of Default as shall be
directed by the Required Purchasers, provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Purchasers.
 
9.04. Rights as a Purchaser.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Purchaser
as any other Purchaser and may exercise the same as though it were not
Administrative Agent and the term “Purchaser” and “Purchasers” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as Administrative Agent hereunder in its individual
capacity.  Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor, a remarketing agent, a broker-dealer or in any
other advisory capacity for and generally engage in any kind of business with
the Company or Holdings as if such Person were not Administrative Agent
hereunder and without any duty to account therefor to the Purchasers.
 
9.05. Reimbursement.  The Purchasers agree to reimburse the Administrative Agent
(to the extent not reimbursed by the Company or Holdings hereunder), ratably in
accordance with the aggregate unpaid principal amount of the Bonds held by such
Purchasers, for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or any other Related Document or any other documents contemplated by
or referred to herein or the transactions contemplated hereby (including,
without limitation, the costs and expenses which the Company or Holdings is
obligated to pay hereunder but excluding, unless an Event of Default has
occurred and is continuing, normal administrative costs and expenses incident to
the performance of its agency duties hereunder) or the enforcement of any of the
terms hereof or of any such other documents, provided that no Purchaser shall be
liable for any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of the Administrative Agent.
 
9.06. Non-Reliance on Administrative Agent and Other Purchasers.  Each Purchaser
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Purchaser or any of their Affiliates and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Purchaser also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Purchaser or any of their Affiliates and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Related Document or any related
agreement or any document furnished hereunder or thereunder.  The Administrative
Agent shall not be required to keep itself informed as to the performance or
observance by the Company or Holdings of this Agreement, any Related Document or
any other document referred to or provided for herein or to inspect the
properties or books of the Company or Holdings.  The Administrative Agent shall
provide to each Purchaser a copy of each notice or communication which may be
provided to the Administrative Agent under any of the Related Documents.  Except
for notices, reports and other documents and information expressly required to
be furnished to the Purchasers by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Purchaser with any credit or other information concerning the affairs, financial
condition or business of the Company, Holdings or any of their Affiliates which
may come into the possession of the Administrative Agent or any of its
Affiliates.
 
 
41

--------------------------------------------------------------------------------

 
9.07. Failure to Act.  Except for action expressly required of the
Administrative Agent hereunder or under any Related Document, the Administrative
Agent shall in all cases be fully justified in failing or refusing to act
hereunder or any Related Document unless it shall receive further assurances to
its satisfaction from the Purchasers of their indemnification obligations under
Section 9.05 against any and all liability and expense which may be incurred by
it in its capacity as Administrative Agent hereunder by reason of taking or
continuing to take any such action.
 
9.08. Resignation of Administrative Agent.  The Administrative Agent may at any
time give notice of its resignation to the Purchasers and the Company.  Upon
receipt of any such notice of resignation, the Purchasers shall have the right,
in consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have (i) been so
appointed by the Purchasers and (ii) accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Purchasers, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Company and the
Purchasers that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Related Documents (except that in
the case of any collateral security held by the Administrative Agent on behalf
of the Purchasers under any of the Related Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Purchaser directly,
until such time as the Purchasers appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as the Administrative Agent hereunder, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Related Documents (if not already discharged therefrom as
provided above in this Section).  After the retiring Administrative Agent’s
resignation hereunder and under the other Related Documents, the provisions of
this Article and Section 8.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Affiliates in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
 
 
42

--------------------------------------------------------------------------------

 
9.09. No Other Duties, Etc.  Anything herein to the contrary notwithstanding, no
Purchaser or Person holding a title listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Related Documents, except in its capacity, as applicable, as Administrative
Agent or a Purchaser hereunder.
 
9.10. Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any debtor relief law or any other judicial proceeding
relative to the Company or Holdings, the Administrative Agent (irrespective of
whether the principal of any Bond shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Company or Holdings)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Bonds and all other obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Purchasers and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Purchasers and the Administrative Agent and
their respective agents and counsel and all other amounts due the Purchasers and
the Administrative Agent under Sections 2.02 and 9.04) allowed in such judicial
proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Purchaser to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Purchasers, to pay to the Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.02 and 9.04.  Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Purchaser any plan of reorganization,
arrangement, adjustment or composition affecting the obligations of the Company
or Holdings hereunder owing to the Purchasers or the rights of any Purchaser or
to authorize the Administrative Agent to vote in respect of the claim of any
Purchaser in any such proceeding.
 
        ARTICLE X                                

 
INDEMNIFICATION
 
10.01. Payment of Expenses; Indemnity; Damage Waiver.  The Company agrees (a) to
pay or reimburse the Arranger and the Administrative Agent for all of their
reasonable out of pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Related Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration
 
 
43

--------------------------------------------------------------------------------

 
of the transactions contemplated hereby and thereby, including the reasonable
fees and disbursements of counsel to the Administrative Agent and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Company prior to the applicable Closing Date (in the case of
amounts to be paid on the applicable Closing Date) and from time to time
thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each
Purchaser and the Administrative Agent for all its reasonable out-of-pocket
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Related Documents and any such
other documents, including the reasonable and out-of-pocket fees and
disbursements of counsel (but limited in the case of fees and disbursements of
counsel to one counsel for the Administrative Agent and one additional counsel
to the Purchasers (and appropriate specialty and local counsel for each);
provided, however, that in the event any Purchaser or its counsel reasonably
determines that it would create an actual or potential conflict of interest to
not have individual counsel, such Purchaser may engage and be reimbursed for its
own counsel in accordance with the foregoing), and (c) to pay, indemnify, and
hold each Purchaser, the Arranger, and the Administrative Agent, and their
respective officers, directors, employees, Affiliates, agents and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Related Documents and any such other documents, including
any of the foregoing relating to the use of proceeds of the Bonds or the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable fees and expenses of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any
Related Document (all the foregoing in this clause (c), collectively, the
“Indemnified Liabilities”); provided, that the Company shall have no obligation
hereunder to any Indemnitee (i) with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (ii) in any proceeding
that does not involve an act or alleged act or omission or alleged omission by
the Company or any of the Company’s affiliates and is brought by an Indemnitee
against another Indemnitee; provided, that notwithstanding this clause (ii), any
party to such proceeding that was acting in its capacity as an agent, an
arranger, a bookrunner or in another agency capacity with respect to this
Agreement and the transactions contemplated by this Agreement and the other
Related Documents shall be indemnified in its capacity as such in all such
proceedings.  To the maximum extent permitted by applicable law, each party to
this Agreement agrees that it shall not assert, and hereby waives, any right or
claim against any other party to this Agreement, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Related Document or any agreement or instrument
contemplated hereby, the transactions contemplated by this Agreement or any
other Related Document,  the Bonds or the
 
 
44

--------------------------------------------------------------------------------

 
use of the proceeds thereof; provided, however, that Indemnified Liabilities
arising out of a claim by any Person against an Indemnitee shall be considered
direct damages for purposes of this Section 10.1, even if such claim may
constitute consequential damages with respect to the Person asserting such
claim.  No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems (including Intralinks, SyndTrak or
similar systems) in connection with this Agreement or the other Related
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.  Without limiting the foregoing,
and to the extent permitted by applicable law, the Company agrees not to assert
and to cause its Subsidiaries not to assert, and hereby waives and agrees to
cause each of its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee.  All amounts due under this Section
10.1 shall be payable not later than ten days after written demand
therefor.  Statements payable by the Company pursuant to this Section 10.1 shall
be submitted to the Treasurer, AGL Resources Inc. (Telephone No. 404/584-3582)
(Telecopy No. 404/584-3589), at the address of Holdings set forth on the
signature page attached hereto, or to such other Person or address as may be
hereafter designated by the Company in a written notice to the Administrative
Agent.  The agreements in this Section 10.1 shall survive repayment of the
Obligations and all other amounts payable hereunder.  Notwithstanding the
foregoing, Indemnified Liabilities under clause (c) of this Section 10.1 shall
not include any Taxes, other than any Taxes that represent losses, claims or
damages arising solely from any non-Tax claim.
 
        ARTICLE XI                                
 
MISCELLANEOUS
 
11.01. Patriot Act Notice.  Each Purchaser hereby notifies the Company and
Holdings that pursuant to the requirements of the Patriot Act it is required to
obtain, verify and record information that identifies the Company and Holdings,
which information includes the name and address of the Company and Holdings and
other information that will allow such Purchaser to identify the Company in
accordance with the Patriot Act.  Each of the Company and Holdings hereby agrees
that it shall promptly provide such information upon request by such Purchaser.
 
11.02. Amendments and Waivers; Enforcement.  Any provision of this Agreement or
the other Related Documents may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed by (a) the Company and Holdings,
(b) the Required Purchasers, and (c) if the rights or duties of the
Administrative Agent, are affected thereby, the Administrative Agent; provided
that:
 
(a) no amendment or waiver pursuant to this Section 11.02 shall reduce the
amount of or postpone the date for any scheduled payment (including by required
optional redemption) of any principal of or interest or fees that shall become
due to any Purchaser on any Bond or other Obligation payable hereunder or under
any Related Document without the consent of the Purchaser to which such payment
is owing; and
 
 
45

--------------------------------------------------------------------------------

 
(b) no amendment or waiver pursuant to this Section 11.02 shall, unless signed
by each Purchaser, extend the Mandatory Tender Date, change the definition of
Required Purchasers, change the provisions of this Section 11.02, affect the
procedure by which the Purchasers or Required Purchasers, as applicable, take
any action hereunder or under any other Related Document, or change any
provision specifying the requirement for approval or consent by or of the
Required Purchasers or all Purchasers.
 
11.03. Setoff; Sharing of Payments by Purchasers.
 
(a) In addition to any rights and remedies of the Purchasers provided by law,
each Purchaser shall have the right, unless they have agreed to the contrary,
without prior notice to Holdings or the Company, any such notice being expressly
waived by Holdings and the Company to the extent permitted by applicable law,
upon any amount becoming due and payable by Holdings or the Company hereunder
(whether at the stated maturity, by acceleration or otherwise), to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Purchaser or any branch or agency thereof to or for the credit or
the account of Holdings or the Company, as the case may.  Each Purchaser agrees
promptly to notify the Company and the Administrative Agent after any such
setoff and application made by such Purchaser, provided that the failure to give
such notice shall not affect the validity of such setoff and application.
 
(b) If any Purchaser shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Bonds held by it, resulting in such Purchaser’s receiving payment of a
proportion of the aggregate amount of Bonds and accrued interest thereon greater
than its pro rata share thereof as provided herein, then the Purchaser receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Bonds of the
other Purchasers, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Purchasers ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Bonds and other amounts owing them, provided that:
 
(1) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(2) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Company pursuant to and in accordance with the express terms
of this Agreement or (y) any payment obtained by a Purchaser as consideration
for the assignment of or sale of a participation in any of its Bonds to any
assignee or participant, other than to the Company.
 
Each of the Company and Holdings consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Purchaser
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Company and Holdings rights of setoff and counterclaim with respect
to such participation as fully as if such Purchaser were a direct creditor of
the Company in the amount of such participation.
 
 
46

--------------------------------------------------------------------------------

 
11.04. No Implied Waiver; Cumulative Remedies.  No course of dealing and no
delay or failure of the Administrative Agent, any Purchaser or the Required
Purchasers in exercising any right, power or privilege under this Agreement or
the other Related Documents shall affect any other or future exercise thereof or
exercise of any right, power or privilege; nor shall any single or partial
exercise of any such right, power or privilege or any abandonment or
discontinuance of steps to enforce such a right, power or privilege preclude any
further exercise thereof or of any other right, power or privilege.  The rights
and remedies of the Administrative Agent and the Purchasers under this Agreement
are cumulative and not exclusive of any rights or remedies which the
Administrative Agent and the Purchasers would otherwise have under any Related
Document, at law or in equity.
 
11.05. Notices.  All notices, requests, demands, directions and other
communications (collectively “notices”) under the provisions of this Agreement
shall be in writing (including facsimile communication), unless otherwise
expressly permitted hereunder, and shall be sent by first-class mail or
overnight delivery and shall be deemed received as follows:  (i) if by first
class mail, five (5) days after mailing; (ii) if by overnight delivery, on the
next Business Day; (iii) if by telephone, when given to a person who confirms
such receipt; and (iv) if by facsimile or “.pdf”, when confirmation of receipt
is obtained; provided that notices to the Company of a Default or Event of
Default hereunder shall be made by first class mail or overnight delivery.  All
notices shall be sent to the applicable party at the such party’s address set
forth on the signature pages attached hereto or in accordance with the last
unrevoked written direction from such party to the other parties hereto.
 
11.06. No Third-Party Rights.  Nothing in this Agreement, whether express or
implied, shall be construed to give to any Person other than the parties hereto
and the Beneficial Owners any legal or equitable right, remedy or claim under or
in respect of this Agreement, which is intended for the sole and exclusive
benefit of the parties hereto.
 
11.07. Severability.  The provisions of this Agreement are intended to be
severable.  If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
 
11.08. GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
 
47

--------------------------------------------------------------------------------

 
11.09. Submission To Jurisdiction; Waivers.  Each of Holdings and the Company
hereby irrevocably and unconditionally:
 
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Related Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York
located in the Borough of Manhattan in the city of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof;
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or the
Company, as the case may be at its address set forth on the signature pages
hereto or at such other address of which the Administrative Agent shall have
been notified pursuant thereto; and
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.
 
11.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY RELATED DOCUMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
11.11.  Prior Understandings.  This Agreement and the other Related Documents
supersede all other prior understandings and agreements, whether written or
oral, among the parties hereto relating to the transactions provided for herein
and therein.
 
11.12. Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.
 
 
48

--------------------------------------------------------------------------------

 
11.13. Assignability.  This Agreement is a continuing obligation and shall
(i) be binding upon the Company and Holdings and their respective successors,
transferees and assigns and (ii) inure to the benefit of and be enforceable by
the Administrative Agent and the Purchasers and its successors; provided,
however, that neither the Company nor Holdings shall assign all or any part of
this Agreement without the prior written consent of the Purchasers.  Any
Purchaser may, in accordance with applicable law and the terms of the Bonds
Documents, from time to time assign, sell or transfer in whole or in part, this
Agreement, its interest in the Bonds and the Related Documents, or grant
participating interests therein, provided that if no Default or Event of Default
has occurred and is continuing, each such sale, assignment, transfer or grant
shall be subject to the prior written approval of the Company and Holdings,
which shall not be unreasonably withheld.
 
11.14. Headings.  Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
 
11.15. Electronic Signatures.  The parties agree that the electronic signature
of a party to this Agreement shall be as valid as an original signature of such
party and shall be effective to bind such party to this Agreement.  The parties
agree that any electronically signed document (including this Agreement) shall
be deemed (i) to be “written” or “in writing,” (ii) to have been signed and
(iii) to constitute a record established and maintained in the ordinary course
of business and an original written record when printed from electronic
files.  Such paper copies or “printouts,” if introduced as evidence in any
judicial, arbitral, mediation or administrative proceeding, will be admissible
as between the parties to the same extent and under the same conditions as other
original business records created and maintained in documentary form.  Neither
party shall contest the admissibility of true and accurate copies of
electronically signed documents on the basis of the best evidence rule or as not
satisfying the business records exception to the hearsay rule.  For purposes
hereof, “electronic signature” means a manually-signed original signature that
is then transmitted by electronic means; “transmitted by electronic means” means
sent in the form of a facsimile or sent via the internet as a “pdf” (portable
document format) or other replicating image attached to an e-mail message; and,
“electronically signed document” means a document transmitted by electronic
means and containing, or to which there is affixed, an electronic signature.
 
11.16. Termination.  This Agreement shall terminate when (a) no Bonds remain
outstanding or the Initial Bank Rate Period shall end for all Bonds and (b) all
Obligations (other than contingent indemnification obligations in respect of
which no claims have been asserted) have been paid.
 
11.17. Confidentiality.  Each of the Administrative Agent and each Purchaser
agrees to keep confidential all non-public information provided to it by any
Loan Party pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Purchaser from disclosing any such information (a) to the
Administrative Agent, any other Purchaser or any Affiliate of a Purchaser, (b)
subject to an agreement to comply with the provisions of this Section, to any
actual or prospective assignee or participant of a Purchaser’s Bonds or any
direct or indirect counterparty to any Hedge Agreement (or any professional
advisor to such counterparty), (c) subject to an agreement to
 
 
49

--------------------------------------------------------------------------------

 
comply with the provisions of this Section, to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
Affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding, (g)
that has been publicly disclosed, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Purchaser’s investment
portfolio in connection with ratings issued with respect to such Purchaser, (i)
with the consent of the applicable Loan Party providing such information, or (j)
in connection with the exercise of any remedy hereunder or under any other
Related Document. Notwithstanding the foregoing, the parties agree that this
Agreement does not limit the ability of any party hereto (or any employee,
representative, or other agent of such party) to disclose to any Person the tax
treatment or tax structure of the financing transactions evidenced by this
Agreement; provided, however, the foregoing is not intended to waive the
attorney-client privilege or any other privileges, including the tax advisor
privilege under Section 7525 of the Code.
 
 
[SIGNATURES BEGIN ON THE FOLLOWING PAGE.]

 
50

--------------------------------------------------------------------------------

 

 
In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.
 
 
 
SUNTRUST BANK, as Administrative Agent

 
 
   By:   /s/ Dave Felty

 
   Name: Dave Felty

 
   Title: Director

 
 
Address for Notices:



 
3333 Peachtree Rd, NE, 8th Floor,

 
Atlanta, GA 30326

 
Attention:  Sean Drinan

 
 
 
 

 
Signature Page for Pivotal Utility Holdings, Inc.
Bank Rate Mode Covenants Agreement
 
 

--------------------------------------------------------------------------------

 

 
SUNTRUST BANK, as a Purchaser

 
 
   By:   /s/ Dave Felty

 
   Name: Dave Felty

 
   Title: Director

 
 
Address for Notices:



 
3333 Peachtree Rd, NE, 8th Floor,

 
Atlanta, GA 30326

 
Attention:  Sean Drinan

 
 
 
 

 
Signature Page for Pivotal Utility Holdings, Inc.
Bank Rate Mode Covenants Agreement
 
 

--------------------------------------------------------------------------------

 

 
PNC BANK, NATIONAL ASSOCIATION, as a Purchaser

 
 
   By:   /s/ Susan J. Dimmick 

 
   Name: Susan J. Dimmick

 
   Title: Senior Vice President

 
 
Address for Notices:



 
75 5th Street, NW, Suite 900

 
Atlanta, GA 30308

 
Attention;  Susan J. Dimmick

 
 
 
 

 
Signature Page for Pivotal Utility Holdings, Inc.
Bank Rate Mode Covenants Agreement
 
 

--------------------------------------------------------------------------------

 

 
BRANCH BANKING AND TRUST COMPANY, as a Purchaser

 
 
   By:   /s/ Robert T. Barnaby 

 
   Name: Robert T. Barnaby

 
   Title: Vice President

 
 
Address for Notices:



 
217 17th Street, Suite 700

 
Atlanta, GA 30363

 
Attention :  Todd Barnaby

 
 
 
 

 
Signature Page for Pivotal Utility Holdings, Inc.
Bank Rate Mode Covenants Agreement
 
 

--------------------------------------------------------------------------------

 


 
U. S. BANK NATIONAL ASSOCIATION, as a Purchaser

 
 
 
 By:   /s/ John M. Eyerman

 
 
 Name: John M. Eyerman

 
 
 Title: Vice President

 
 
Address for Notices:



 
461 Fifth Ave, 8th Floor

 
New York, NY 10017

 
Attention:  Kevin Stowe

 
 
 


 

Signature Page for Pivotal Utility Holdings, Inc.
Bank Rate Mode Covenants Agreement
 
 

--------------------------------------------------------------------------------

 

 
 
PIVOTAL UTILITY HOLDINGS, INC.

 
 
   By:   /s/ Paul R. Shlanta 

 
   Name: Paul R. Shlanta

 
   Title: Executive Vice President and General Counsel

 
 
 
AGL RESOURCES INC.

 
 
   By:    /s/ Paul R. Shlanta

 
   Name: Paul R. Shlanta

 
   Title: Executive Vice President, General Counsel and Chief Ethics and
Compliance Officer

 


 
 
Address for Notices:



 
Ten Peachtree Place

 
Atlanta, GA 30309

 
Attention: Dustin Martin



 
 
 
 

Signature Page for Pivotal Utility Holdings, Inc.
Bank Rate Mode Covenants Agreement
 
 

--------------------------------------------------------------------------------

 

Exhibit A




Bonds


$39,000,000 New Jersey Economic Development Authority Gas Facilities Revenue
Bonds, 1996 Series A (NVI Corporation Project)
 
$40,000,000 New Jersey Economic Authority Gas Facilities Refunding Revenue Bonds
(Pivotal Utilities Holdings, Inc. Project), Series 2013
 
$46,500,000 New Jersey Economic Development Authority Gas Facilities Refunding
Revenue Bonds (Pivotal Utility Holdings, Inc. Project), Series 2005
 
$54,600,000 New Jersey Economic Development Authority Gas Facilities Refunding
Revenue Bonds (Pivotal Utility Holdings, Inc. Project), Series 2007
 
$20,000,000 Brevard County, Florida Industrial Development Refunding Revenue
Bonds (Pivotal Utilities Holdings, Inc. Project), Series 2013
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF COMPLIANCE CERTIFICATE
 
This Compliance Certificate is delivered to you pursuant to Section 6.02(a) of
the Bank Rate Mode Covenants Agreement, dated as of February 26, 2013, as
amended, restated, supplemented or modified from time to time (the “Agreement”),
among PIVOTAL UTILITY HOLDINGS, INC., a New Jersey corporation (the “Company”),
AGL RESOURCES INC., a Georgia corporation (“Holdings”), the several financial
institutions from time to time party to the Agreement, as purchasers (the
“Purchasers”), and SUNTRUST BANK, a Georgia banking corporation, as
administrative agent for the Purchasers as provided herein (the “Administrative
Agent”).  Terms defined in the Credit Agreement and not otherwise defined herein
are used herein with the meanings so defined.
 
1. I am the duly elected, qualified and acting [Chief Financial Officer]
[Treasurer] of Holdings.
 
2. I have reviewed and am familiar with the contents of this Certificate.
 
3. I have reviewed the terms of the Agreement and have made or caused to be made
under my supervision, a review in reasonable detail of the transactions and
condition of Holdings and its Subsidiaries during the accounting period covered
by the financial statements attached hereto as Attachment 1 (the “Financial
Statements”).  Such review did not disclose the existence during or at the end
of the accounting period covered by the Financial Statements, and I have no
knowledge of the existence, as of the date of this Certificate, of any condition
or event which constitutes a Default or Event of Default [, except as set forth
below].
 
4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Section 7.01 of the Agreement.
 
IN WITNESS WHEREOF, I execute this Certificate this ___ day of _________,
______.
 
AGL RESOURCES INC.
 
By:                                           
Name:                                           
Title:                                           
 


 
 

--------------------------------------------------------------------------------

 

Schedule 2.01
Allocations of Principal Amount of Bonds among Purchasers
 
Purchaser
NJEDA 1996 Series A
NJEDA Series 2005
NJEDA Series 2007
NJEDA Series 2013
Brevard County Series 2013
Pro Rata Percentage
SunTrust Bank
$12,100,000
$14,600,000
$17,200,000
$12,500,000
$6,200,000
31%
PNC Bank, National Association
$9,800,000
$11,600,000
$13,600,000
$10,000,000
$5,000,000
25%
U.S. Bank National Association
$9,800,000
$11,600,000
$13,600,000
$10,000,000
$5,000,000
25%
Branch Banking and Trust Company
$7,300,000
$8,700,000
$10,200,000
$7,500,000
$3,800,000
19%

 

 
 

--------------------------------------------------------------------------------

 

Schedule 5.14


Subsidiaries


Name
Jurisdiction
of
Organization
% of Capital Stock owned by AGL Resources Inc. or AGL Capital Corporation
AGL C&I Energy Services, Inc.
Delaware
100%
AGL Capital Corporation
Nevada
100%
AGL Capital Trust I
Delaware
100%
AGL Capital Trust II
Delaware
100%
AGL Capital Trust III
Delaware
100%
AGL Energy Services, LLC
Delaware
100%
AGL Investments, Inc.
Georgia
100%
AGL Macon Holdings, Inc.
Georgia
100%
AGL Renewables, LLC
Georgia
100%
AGL Resources Inc. Political Action Committee, Inc.
Georgia
Nonprofit Corporation
AGL Resources Georgia PAC
None
Nonprofit PAC
AGL Resources Private Foundation Inc.
Georgia
Nonprofit Corporation
AGL Rome Holdings, Inc.
Georgia
100%
AGL Services Company
Georgia
100%
AGL Southeast LNG, L.L.C.
Georgia
100%
Antiqua Maritime Agencies Limited
Antigua
100%
Atlanta Gas Light Company
Georgia
100%
Birdsall, Inc.
Florida
100%
Caribtran St. Maarten, N.V.
St. Maarten
100%
Caribtrans Agency, LLC
Delaware
100%
Caribtrans Logistics, LLC
Delaware
100%
Central Valley Gas Storage, L.L.C.
Delaware
100%
Chattanooga Gas Company
Tennessee
100%
Compass Energy Consulting, LLC
Virginia
100%
Compass Energy Gas Services, LLC
Virginia
100%
Compass Energy Services, Inc.
Virginia
100%
Container Terminals Limited
Bahamas
100%
Customer Care Services, Inc.
Georgia
100%
Cypress Creek Gas Storage, L.L.C.
Delaware
100%
Deluxe Freight, Inc.
Florida
100%
DIST-CO Insurance Company, Inc., a Risk Retention Group
Hawaii
100%
Employee Care Program, Inc.
Georgia
Nonprofit Corporation
Energy Risk Integrated Services Corporation
Hawaii
100%
Freship, S.A.
Dominican Republic
100%
Georgia Gas Company
Georgia
100%
Georgia Natural Gas Company
Georgia
100%
Global Energy Resource Insurance Corporation
Hawaii
100%
Golden Triangle Storage, Inc.
Delaware
100%
Horizon Pipeline Company, Inc.
Delaware
50%
HPMT, Kft.
Hungary
100%
IBT Solutions, L.L.C.
Illinois
100%
Jefferson Island Storage & Hub, LLC
Delaware
100%
Magnolia Enterprise Holdings, Inc.
Georgia
100%
Medley Acquisitions, LLC
Florida
100%
New Providence Port Holdings Limited
Bahamas
100%
Nicor Enerchange, L.L.C.
Delaware
100%
Nicor Energy Services Company
Delaware
100%
Nicor Energy Ventures Company
Delaware
100%
Nicor Home Services, L.L.C.
Delaware
100%
Nicor Horizon, Inc.
Delaware
100%
Nicor Mining Inc.
Delaware
100%
Nicor National Inc.
Delaware
100%
Nicor Oil and Gas Corporation
Delaware
100%
Nicor Services LLC
Delaware
100%
Nicor Solutions, L.L.C.
Delaware
100%
NI-Gas Exploration, Inc.
Illinois
100%
Northern Illinois Gas Company
Illinois
100%
Northern New England Company
Maine
50%
NUI Capital Corp.
Florida
100%
NUI Corporation
New Jersey
100%
NUI Energy Brokers, Inc.
Delaware
100%
NUI Hungary, Inc.
Delaware
100%
NUI International, Inc.
Delaware
100%
NUI Sales Management, Inc.
Delaware
100%
NUI Saltville Storage, Inc.
Delaware
100%
Organic Energy Solutions, LLC
Georgia
100%
Ottawa Acquisition LLC
Illinois
100%
Pivotal Energy Services, Inc.
Georgia
100%
Pivotal Jefferson Island Storage & Hub, LLC
Delaware
100%
Pivotal LNG, Inc.
Delaware
100%
Pivotal Propane of Virginia, Inc.
Delaware
100%
Pivotal Storage, Inc.
Delaware
100%
Pivotal Utility Holdings, Inc.
New Jersey
100%
Prairie Point Energy, LLC
Delaware
100%
PTC BioSolids, LLC
Georgia
100%
Renewco, LLC
Delaware
50%
Renewco-FCSL, LLC
Delaware
100%
Renewco-Meadow Branch, LLC
Delaware
100%
Renewco-Pine Ridge, LLC
Delaware
100%
Renewco-Richland Creek, LLC
Delaware
100%
SanGroup, LLC
Florida
27.7721%
Sawgrass Storage, L.L.C.
Delaware
50%
Sequent Energy Canada Corp.
Delaware
100%
Sequent Energy Management, L.P.
Georgia
100%
Sequent Energy Services Inc.
Delaware
100%
Sequent Holdings, LLC
Georgia
100%
Sequent, LLC
Georgia
100%
Seven Seas Insurance Company, Inc.
Florida
100%
Seven Seas Insurance Company Limited
Bahamas
100%
Southeast LNG Distribution Company, L.L.C.
Delaware
100%
Southeastern LNG, Inc.
Georgia
100%
SouthStar Energy Services LLC
Delaware
   85%
Saint-Martin Marine Services, SARL
Saint Martin
100%
St. Maarten Marine Services, N.V.
St. Maarten
100%
T.I.C. Enterprises, LLC
Delaware
100%
Triple Diamond Storage, Inc.
Delaware
100%
Tropic Equipment Leasing Inc.
Delaware
100%
Tropical Cargo Express, LLC
USVI
100%
Tropical Express Container Service Trinidad Unlimited
Trinidad and Tobago
100%
Tropical Industries Limited
 Bahamas
100%
Tropical Shipping and Construction Company Limited
Cayman Islands
100%
Tropical Shipping Agency, LLC
Delaware
100%
Tropical Shipping Holdings, Inc.
Delaware
100%
Tropical Shipping of Canada, Inc.
Delaware
100%
Tropical Shipping St. Maarten, N.V.
St. Maarten
100%
Tropical Shipping Trinidad Agency Holdings, LLC
Delaware
100%
Tropical Shipping Trinidad Holdings, LLC
Delaware
100%
Tropical Shipping USA, LLC
Florida
100%
Tropical Trinidad Agency Unlimited
Trinidad and Tobago
100%
Trustees Investments, Inc.
Georgia
100%
VI Cargo Services, LLC
USVI
100%
Virginia Gas Company
Delaware
100%
Virginia Natural Gas, Inc.
Virginia
100%

 
 

--------------------------------------------------------------------------------

 

Schedule 5.16


Environmental Matters
 
1)  
Manufactured Gas Plants.

 
Georgia and Florida.  Atlanta Gas Light Company (“AGLC”) is required to
investigate possible environmental contamination at manufactured gas plants
(“MGP”) and, if necessary, clean up any contamination. AGLC has been associated
with ten MGP sites in Georgia and three in Florida. One new former MGP site has
been recently identified adjacent to an existing MGP remediation site. Soil
remediation is largely complete at the AGLC Georgia sites with the exception of
some continuing work in Augusta and Macon, which are the locations of the
recently identified remediation sites.  Investigation is concluded for one phase
of the Orlando, Florida site; however, the Environmental Protection Agency has
not approved the clean up plans. For elements of the Georgia and Florida sites
where we still cannot provide engineering cost estimates, considerable
variability remains in future cost estimates.


The Georgia Public Service Commission has authorized AGLC to recover prudently
incurred remediation costs through its Environmental Response Cost Recovery
Rider.
 
New Jersey.  In New Jersey, Pivotal Utility Holdings, Inc. (f/k/a NUI Utilities,
Inc.) (“PUHI”) owns five properties where former MGPs were operated.  A sixth
MGP site, formerly operated by Elizabethtown Gas, a division of PUHI, operating
in New Jersey (“ETG”), is now owned by a church.  PUHI is currently conducting
remediation activities with oversight from the New Jersey Department of
Environmental Protection. Various investigation and cleanup investigations have
been conducted and are progressing slowly, but cleanups are likely at most
sites.  Because we still cannot provide engineering cost estimates, considerable
variability remains in future cost estimates.
 
 
The New Jersey Board of Public Utilities has authorized ETG to recover prudently
incurred remediation costs for the New Jersey properties through its remediation
adjustment clause.
 
Other States.  Outside of New Jersey, subsidiary NUI Corporation owns, or
previously owned, ten properties located in the states of North Carolina, South
Carolina, Pennsylvania, New York and Maryland on which MGPs were operated by NUI
or by other parties in the past.  Two sites (Athens, Pennsylvania; Reidsville,
North Carolina) have been sold to third parties, who have agreed to indemnify
NUI against environmental liabilities.
 
Of these ten sites, only one site (Elizabeth City, North Carolina) has had any
regulatory activity over the past ten years.  The Elizabeth City site is subject
to an Administrative Consent Order with the North Carolina Department of
Environment and Natural Resources (“NCDENR”), dated October 31, 2001, and under
such order, the Company has entered the formal site investigation stage.
 
Currently, there is only limited information available to assess the potential
environmental liability associated with these non-New Jersey sites, and the
liability for these sites will remain an uncertainty until a more vigorous
environmental assessment is performed.
 
For additional discussion and detailed description of MGP matters, including
regulatory recovery mechanism, see Holdings’ 2012 10-K filing.
 
Northern Illinois Gas Company is subject to federal, state and local laws and
regulations governing environmental quality and pollution control. These laws
and regulations require it to remove or remedy the effect on the environment of
the disposal or release of specified substances at current and former operating
sites.  Northern Illinois Gas Company has identified 26 former manufactured gas
plant sites in Illinois for which it may have some responsibility.  Most of
these sites are not presently owned by us.  We and Commonwealth Edison Company
(“ComEd”) are parties to an agreement to cooperate in cleaning up residue at
many of these sites.  The agreement allocates to us 51.73% of cleanup costs for
23 sites, no portion of the cleanup costs for 14 other sites and 50% of general
remediation program costs that do not relate exclusively to particular
sites.  In addition to the sites from the agreement with ComEd, there are 3
sites in which we have sole responsibility.  We recover these costs through a
rate rider.

Northern Illinois Gas Company Manufactured Gas Plants
·  
424 S. River St., Aurora, IL

·  
820 Locust St., Belvidere, IL

·  
16th St. & State, Chicago Heights, IL

·  
14th St. & Market, DeKalb, IL

·  
216 S. Liberty Ave., Freeport, IL

·  
115 W. Division St., Lockport, IL

·  
5th St. & 9th Ave., Mendota, IL

·  
722 Walker Street, Pontiac, IL

·  
Oakton St. & McCormick Rd., Skokie, IL

·  
909 Clinton St., Ottawa, IL

·  
1201 W. Washington St., Bloomington, IL

·  
300 N. Washington St., Paxton, IL

·  
Second Ave. & Second St., Rochelle, IL

·  
James St. & Ann, Blue Island, IL

·  
900 University Place, Evanston, IL

·  
Broadway & Ingalls, Joliet, IL

·  
103 3rd St., Lincoln, IL

·  
17401 Broadway St., Lockport Township, IL

·  
17401 Broadway St., Lockport Township North, IL

·  
Jefferson St. & Nettle St., Morris, IL

·  
100 S. Orange St., Morrison, IL

·  
1001 S. Lombard Ave., Oak Park, IL

·  
Miller St. & Bass St., Sterling, IL

·  
Cedar St. & the Vermillion River, Streator, IL

·  
130 E. First St., Geneseo, IL

·  
570 N. Harrison Ave , Kankakee, IL

·  
601-609 E. 47th St., LaGrange, IL

·  
500 Walker Street, Ottawa, IL



For additional discussion and detailed description of MGP matters, including
regulatory recovery mechanism, see Holdings’ 2012 10-K filing.


Northern Illinois Gas Company has received inquiries from the Illinois Attorney
General, the U.S. Environmental Protection Agency and the Illinois Environmental
Protection Agency regarding liquids containing PCBs within Northern Illinois Gas
Company’s equipment in Park Ridge, IL.


Claims have been made relating to damage and/or injury allegedly caused by the
removal of mercury regulators from the homes of the Northern Illinois Gas
Company’s customers.


Northern Illinois Gas Company has received notice of a potential citizens' suit
for damage related to deprivation of use of a waterway for kayaking due to
contamination resulting from a former manufactured gas plant.


Northern Illinois Gas Company owned a multi-use reporting facility at 715
Parkwood Avenue in Romeoville, Illinois.  On September 9, 2010, an Enbridge
pipeline located on Parkwood Avenue in the front of the Northern Illinois Gas
Company’s facility ruptured resulting in 250,000 gallons of oil leaking into the
surrounding area and the Northern Illinois Gas Company’s facility. On December
22, 2010, the Northern Illinois Gas Company transferred the facility and all
related environmental liabilities to Enbridge under a confidential settlement
agreement. Enbridge is remediating the oil leak under the U.S. EPA's oversight.


Northern Illinois Gas Company also owns a multi-use reporting facility at 750
North Elmhurst Road in Elk Grove Village, Illinois, at which soil is
contaminated by petroleum products from a previously removed underground storage
tank. Northern Illinois Gas Company has not received any damage claim or
violation notice regarding this contamination, and Northern Illinois Gas Company
intends to voluntarily remediate the contamination in early 2012.
 

 
 

--------------------------------------------------------------------------------

 

Schedule 7.02


Liens

 
1.  
Liens granted pursuant to that certain Trust Indenture and Security Agreement,
dated as of May 15, 2001, between Horizon Pipeline Company, L.L.C., as the
Company, and BNY Midwest Trust Company, as the Trustee, as amended, restated,
modified, renewed, refunded, replaced or refinanced.

 
2.  
Liens granted pursuant to that certain Indenture, dated as of January 1, 1954,
between Commonwealth Edison Company and Continental Illinois National Bank and
Trust Company of Chicago, as amended, restated, modified, renewed, refunded,
replaced or refinanced.

 
 
 

--------------------------------------------------------------------------------

 

Schedule 7.08


Agreements Prohibiting or Limiting Liens or Subsidiary Distributions


1.  
Indenture, dated December 1, 1989, as amended, between Atlanta Gas Light Company
and The Bank of New York Mellon, as successor trustee, pursuant to which Atlanta
Gas Light Company issued its medium term notes.

 
2.  
Loan Agreement, dated June 1, 1996, between NUI Utilities, Inc. (f/k/a NUI
Corporation) and New Jersey Economic Development Authority, as amended by that
certain First Amendment to Loan Agreement, dated September 1, 2010, pursuant to
which Pivotal Utility Holdings Inc. (f/k/a NUI Utilities, Inc.) issued
$39.0 million bonds, due June 1, 2026.

 
3.  
Loan Agreement, dated December 1, 1998, between NUI Utilities, Inc. (f/k/a NUI
Corporation) and New Jersey Economic Development Authority, pursuant to which
NUI Utilities issued $40.0 million 5.25% bonds due November 1, 2033.

 
4.  
Amended and Restated Loan Agreement, dated February 1, 2013, between Pivotal
Utility Holdings, Inc. and Brevard County, FL, pursuant to which Pivotal Utility
Holdings, Inc. issued $20 million bonds due October 1, 2024.

 
5.  
Loan Agreement, dated May 1, 2005, between Pivotal Utility Holdings, Inc. and
New Jersey Economic Development Authority, as amended by that certain First
Amendment to Loan Agreement, dated June 1, 2008, and by that certain Second
Amendment to Loan Agreement, dated September 1, 2010, pursuant to which Pivotal
Utility Holdings, Inc. issued $46.5 million bonds due October 1, 2022.

 
6.  
Loan Agreement, dated May 1, 2007, between Pivotal Utility Holdings, Inc. (f/k/a
NUI Utilities, Inc. and NUI Corporation) and New Jersey Economic Development
Authority, as amended by that certain First Amendment to Loan Agreement, dated
June 1, 2008, and by that certain Second Amendment to Loan Agreement, dated
September 1, 2010, pursuant to which NUI Utilities issued $54.6 million bonds
due June 1, 2032.

 
7.  
Reimbursement Agreement dated October 14, 2010, by and among Pivotal Utility
Holdings, Inc., as Borrower, AGL Resources Inc., as Guarantor and JPMorgan Chase
Bank, N.A. as Administrative Agent and Lender, as amended by that certain First
Amendment to Reimbursement Agreement dated December 17, 2010, as further amended
by that certain Second Amendment to Reimbursement Agreement dated August 11,
2011, as further amended by that certain Third Amendment to Reimbursement
Agreement, dated as of May 21, 2012, and as further amended pursuant to that
certain letter agreement dated as of February 26, 2013, pursuant to which direct
pay letters of credit will be posted to support the bonds for which the Loan
Agreement referred to in item 2 above was executed.  This Reimbursement
Agreement shall be terminated on or around March 25, 2013.

 
8.  
Reimbursement Agreement dated October 14, 2010, by and among Pivotal Utility
Holdings, Inc., as Borrower, AGL Resources Inc., as Guarantor and JPMorgan Chase
Bank, N.A. as Administrative Agent and Lender, as amended by that certain First
Amendment to Reimbursement Agreement dated December 17, 2010, as further amended
by that certain Second Amendment to Reimbursement Agreement dated August 11,
2011, as further amended by that certain Third Amendment to Reimbursement
Agreement, dated as of May 21, 2012, and as further amended pursuant to that
certain letter agreement dated as of February 26, 2013, pursuant to which direct
pay letters of credit will be posted to support the bonds for which the Loan
Agreement referred to in item 6 above was executed.  This Reimbursement
Agreement shall be terminated on or around March 25, 2013.

 
9.  
Reimbursement Agreement dated as of October 14, 2010, by and among Pivotal
Utility Holdings, Inc., as Borrower, AGL Resources Inc., as Guarantor and The
Bank of Tokyo-Mitsubushi UFJ, Ltd., New York Branch, as Administrative Agent and
Lender, as amended by that First Amendment to Reimbursement Agreement dated
December 17, 2010, as further amended by that certain Second Amendment to
Reimbursement Agreement dated August 11, 2011, as further amended by that
certain Third Amendment to Reimbursement Agreement, dated as of May 21, 2012,
and as further amended pursuant to that certain letter agreement dated as of
February 26, 2013, pursuant to which direct pay letters of credit will be posted
to support the bonds for which the Loan Agreement referred to in item 5 above
was executed.  This Reimbursement Agreement shall be terminated on or around
March 25, 2013.

 
10.  
Master Program Agreements, Consent and Assignment Agreements, Loan Agreements or
other similar financing documents pursuant to which lending institutions lend
money to subsidiaries of Holdings to finance capital improvements made to
departments, instrumentalities, agencies, and other entities of the United
States government by such Holdings subsidiaries pursuant to government area-wide
contracts, such loans being secured by liens on accounts receivable payable by
the U.S. Government to Holdings or Holdings subsidiaries.

 
11.  
Credit Agreement, dated December 15, 2011, among Northern Illinois Gas Company,
as Borrower, the Lenders from time to time party thereto, and SunTrust Bank, as
Administrative Agent and any renewal, extension, refinancing or replacement
thereof, as amended, restated, modified, renewed, refunded, replaced or
refinanced (including by means of sales of debt securities or preferred equity)
in whole or in part from time to time (and whether or not with the original
administrative agent and lenders or another administrative agent or agents or
other lenders and whether provided under a credit or other agreement or an
indenture).

 
12.  
Amended and Restated Credit Agreement, dated November 10, 2011, among AGL
Resources, as Guarantor, AGL Capital Corporation, as Borrower, the Lenders from
time to time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent and any renewal, extension, refinancing or replacement
thereof, as amended, restated, modified, renewed, refunded, replaced or
refinanced (including by means of sales of debt securities or preferred equity)
in whole or in part from time to time (and whether or not with the original
administrative agent and lenders or another administrative agent or agents or
other lenders and whether provided under a credit or other agreement or an
indenture).

 
13.  
Bank Rate Mode Covenants Agreement, dated as of February 26, 2013, among
Holdings, Pivotal Utility Holdings, Inc., the several purchasers from time to
time parties thereto and SunTrust Bank, as administrative agent.

 
14.  
Trust Indenture and Security Agreement dated May 15, 2001, between Horizon
Pipeline Company, L.L.C, as the Company, and BNY Midwest Trust Company, as the
Trustee, amended, restated, modified, renewed, refunded, replaced or refinanced.

 
15.  
Indenture dated January 1, 1954, between Commonwealth Edison Company and
Continental Illinois National Bank and Trust Company of Chicago, as amended,
restated, modified, renewed, refunded, replaced or refinanced.

 
16.  
Note Purchase Agreement dated August 31, 2011, among AGL Capital, Holdings and
the respective purchasers named therein pursuant to which AGL Capital issued the
private placement notes described therein on October 27, 2011.

 

 
 

--------------------------------------------------------------------------------

 
